Exhibit 10.2

 

 

 

COLLATERAL TRUST AGREEMENT

dated as of March 3, 2009

among

TENET HEALTHCARE CORPORATION,

THE OTHER PLEDGORS

FROM TIME TO TIME PARTY HERETO,

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

as Trustee under the Indenture,

THE OTHER SECURED DEBT REPRESENTATIVES

FROM TIME TO TIME PARTY HERETO,

and

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

as Collateral Trustee

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page ARTICLE 1.    DEFINITIONS; PRINCIPLES OF CONSTRUCTION    2

SECTION 1.1

  Defined Terms    2

SECTION 1.2

  Rules of Interpretation    19 ARTICLE 2.     THE TRUST ESTATES    20

SECTION 2.1

  Declaration of First-Priority Stock Secured Trust    20

SECTION 2.2

  Declaration of Junior Stock Secured Trust    21

SECTION 2.3

  Declaration of First-Priority Asset Secured Trust    22

SECTION 2.4

  Declaration of Junior Asset Secured Trust    23

SECTION 2.5

  Priority of Liens    24

SECTION 2.6

  Restrictions on Enforcement of Junior Stock Liens    25

SECTION 2.7

  Restrictions on Enforcement of Junior Asset Liens    27

SECTION 2.8

  Waiver of Right of Marshalling.    30

SECTION 2.9

  Discretion in Enforcement of First-Priority Liens.    30

SECTION 2.10

  Discretion in Enforcement of First-Priority Obligations.    31

SECTION 2.11

  Insolvency or Liquidation Proceedings    32

SECTION 2.12

  Collateral Shared Equally and Ratably within Class    35 ARTICLE
3.    OBLIGATIONS AND POWERS OF COLLATERAL TRUSTEE    35

SECTION 3.1

  Undertaking of the Collateral Trustee    35

SECTION 3.2

  Subordination of Liens    36

SECTION 3.3

  Enforcement of Liens    37

SECTION 3.4

  Application of Proceeds    37

SECTION 3.5

  Powers of the Collateral Trustee    40

SECTION 3.6

  Documents and Communications    40

SECTION 3.7

  For Sole and Exclusive Benefit of Holders of Secured Obligations    41

SECTION 3.8

  Additional Secured Debt    41 ARTICLE 4.    OBLIGATIONS ENFORCEABLE BY THE
COMPANY AND THE OTHER PLEDGORS    42

SECTION 4.1

  Release of Liens on Collateral    42

SECTION 4.2

  Delivery of Copies to Secured Debt Representatives    46

SECTION 4.3

  Collateral Trustee not Required to Serve, File or Record    46

SECTION 4.4

  Release of Liens in Respect of Notes    46 ARTICLE 5.    IMMUNITIES OF THE
COLLATERAL TRUSTEE    47

SECTION 5.1

  No Implied Duty    47

SECTION 5.2

  Appointment of Agents and Advisors    47

SECTION 5.3

  Other Agreements    47

SECTION 5.4

  Solicitation of Instructions    47

SECTION 5.5

  Limitation of Liability    48

SECTION 5.6

  Documents in Satisfactory Form    48

SECTION 5.7

  Entitled to Rely    48

SECTION 5.8

  Secured Debt Default    48

 

i



--------------------------------------------------------------------------------

SECTION 5.9

  Actions by Collateral Trustee    48

SECTION 5.10

  Security or Indemnity in favor of the Collateral Trustee    49

SECTION 5.11

  Rights of the Collateral Trustee    49

SECTION 5.12

  Limitations on Duty of Collateral Trustee in Respect of Collateral    50

SECTION 5.13

  Assumption of Rights, Not Assumption of Duties    51

SECTION 5.14

  No Liability for Clean Up of Hazardous Materials    51 ARTICLE
6.    RESIGNATION AND REMOVAL OF THE COLLATERAL TRUSTEE    51

SECTION 6.1

  Resignation or Removal of Collateral Trustee    51

SECTION 6.2

  Appointment of Successor Collateral Trustee    51

SECTION 6.3

  Succession    52

SECTION 6.4

  Merger, Conversion or Consolidation of Collateral Trustee    52 ARTICLE
7.    MISCELLANEOUS PROVISIONS    53

SECTION 7.1

  Amendment.    53

SECTION 7.2

  Voting    55

SECTION 7.3

  Further Assurances; Insurance    56

SECTION 7.4

  Perfection of Junior Trust Estates    57

SECTION 7.5

  Successors and Assigns    57

SECTION 7.6

  Delay and Waiver    58

SECTION 7.7

  Notices    58

SECTION 7.8

  Notice Following Discharge of First-Priority Lien Obligations    59

SECTION 7.9

  Entire Agreement    59

SECTION 7.10

  Compensation; Expenses    59

SECTION 7.11

  Indemnity    60

SECTION 7.12

  Severability    61

SECTION 7.13

  Headings    61

SECTION 7.14

  Obligations Secured    61

SECTION 7.15

  Governing Law    61

SECTION 7.16

  Consent to Jurisdiction    61

SECTION 7.17

  Waiver of Jury Trial    62

SECTION 7.18

  Counterparts    62

SECTION 7.19

  Effectiveness    62

SECTION 7.20

  Additional Pledgors    62

SECTION 7.21

  Continuing Nature of this Agreement    63

SECTION 7.22

  Insolvency    64

SECTION 7.23

  Rights and Immunities of Secured Debt Representatives    64

EXHIBIT A — Additional Secured Debt Designation

EXHIBIT B — Form of Collateral Trust Joinder—Additional Secured Debt

EXHIBIT C — Form of Collateral Trust Joinder—Additional Pledgors

 

ii



--------------------------------------------------------------------------------

This Collateral Trust Agreement (this “Agreement”) is dated as of March 3, 2009
and is by and among Tenet Healthcare Corporation, a Nevada corporation (the
“Company”), the other Pledgors from time to time party hereto, The Bank of New
York Mellon Trust Company, N.A., as Trustee (as defined below), the other
Secured Debt Representatives from time to time party hereto and The Bank of New
York Mellon Trust Company, N.A., as Collateral Trustee (in such capacity and
together with its successors in such capacity, the “Collateral Trustee”).

RECITALS

Capitalized terms used in this Agreement have the meanings assigned to them
above or in Article 1 below.

The Company has completed an exchange offer on the date hereof pursuant to which
eligible holders of $914,834,000 in the aggregate of the Company’s outstanding
6.375% Senior Notes due 2011 and $484,453,000 in the aggregate of the Company’s
outstanding 6.500% Senior Notes due 2012 have tendered their notes in exchange
for $699,543,000 in aggregate principal amount of 9.0% Senior Secured Notes due
2015 (the “6-Year Notes”) and $699,543,000 in aggregate principal amount of
10.0% Senior Secured Notes due 2018 (the “9-Year Notes” and, together with the
6-Year Notes, the “Notes”). The Notes will be issued pursuant to an Indenture,
dated as of November 6, 2001, between the Company and The Bank of New York
Mellon Trust Company, N.A., as successor trustee (in such capacity and together
with its successors in such capacity, the “Trustee”) (the “Base Indenture” and
as the same may be amended or supplemented, amended and restated or otherwise
modified and in effect from time to time, including, with respect to the 6-Year
Notes, by the Ninth Supplemental Indenture, and, with respect to the 9-Year
Notes, by the Tenth Supplemental Indenture, the “Indenture”).

The Company and the other Pledgors intend to secure the Notes and any future
First-Priority Stock Secured Debt on a priority basis and, subject to such
priority, intend to secure any future Junior Stock Secured Debt, with Liens on
all present and future Stock Collateral to the extent that such Liens have been
provided for in the applicable Stock Lien Security Documents. The Company and
the other Pledgors also intend to secure the Notes (A) Equally and Ratably with
any future First-Priority Asset Secured Debt on a priority basis and (B) Equally
and Ratably with, or prior to, any future Junior Asset Secured Debt, with Liens
on Asset Collateral to the extent that such Liens have been provided for in the
applicable Asset Lien Security Documents.

This Agreement sets forth the terms on which each Secured Party has appointed
the Collateral Trustee to act as the collateral trustee for the present and
future holders of the Secured Obligations to receive, hold, maintain, administer
and distribute the Collateral at any time delivered to the Collateral Trustee or
the subject of the Security Documents, and to enforce the Security Documents and
all interests, rights, powers and remedies of the Collateral Trustee with
respect thereto or thereunder and the Proceeds thereof.

AGREEMENT

In consideration of the premises and the mutual agreements herein set forth, the
receipt and sufficiency of which are hereby acknowledged, the parties to this
Agreement hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE 1. DEFINITIONS; PRINCIPLES OF CONSTRUCTION

SECTION 1.1 Defined Terms. The following terms will have the following meanings:

“6-Year Notes” has the meaning set forth in the recitals.

“75% Requirement” has the meaning set forth in Section 7.1(c).

“9-Year Notes” has the meaning set forth in the recitals.

“Act of Required Debtholders” means, as to any matter at any time:

(1) prior to the Discharge of First-Priority Asset Secured Obligations and the
Discharge of First-Priority Stock Secured Obligations, a direction in writing
delivered to the Collateral Trustee by or with the written consent of the
holders of more than 50% of the sum of:

(a) the aggregate outstanding principal amount of First-Priority Asset Secured
Debt and First-Priority Stock Secured Debt (including, in each case, outstanding
letters of credit whether or not then available or drawn); and

(b) other than in connection with the exercise of remedies, the aggregate
unfunded commitments to extend credit which, when funded, would constitute
First-Priority Asset Secured Debt or First-Priority Stock Secured Debt; and

(2) at any time after both the Discharge of First-Priority Asset Secured
Obligations and the Discharge of First-Priority Stock Secured Obligations, a
direction in writing delivered to the Collateral Trustee by or with the written
consent of the holders of more than 50% of the sum of:

(a) the aggregate outstanding principal amount of Junior Asset Secured Debt and
Junior Stock Secured Debt (including, in each case, outstanding letters of
credit whether or not then available or drawn); and

(b) other than in connection with the exercise of remedies, the aggregate
unfunded commitments to extend credit which, when funded, would constitute
Junior Asset Secured Debt or Junior Stock Secured Debt.

For purposes of this definition, (a) Secured Debt registered in the name of, or
beneficially owned by, the Company or any Affiliate of the Company will be
deemed not to be outstanding and (b) votes will be determined in accordance with
Section 7.2. Any such Act of Required Debtholders shall be accompanied by a
certificate signed by an authorized officer of each First-Priority Lien
Representative, in the case of clause (1) above, or of each Junior Lien
Representative, in the case of clause (2) above, certifying that such written
direction is being delivered to the Collateral Trustee by the requisite number
of holders for such written direction to constitute an Act of Required
Debtholders, and the Collateral Trustee may rely conclusively on, and shall be
fully protected in relying upon, such certificate in proceeding with any
direction set forth in such Act of Required Debtholders.

 

2



--------------------------------------------------------------------------------

“Act of Required Asset Secured Debtholders” means, as to any matter at any time:

(1) prior to the Discharge of First-Priority Asset Secured Obligations, a
direction in writing delivered to the Collateral Trustee by or with the written
consent of the holders of more than 50% of the sum of:

(a) the aggregate outstanding principal amount of First-Priority Asset Secured
Debt (including outstanding letters of credit whether or not then available or
drawn); and

(b) other than in connection with the exercise of remedies, the aggregate
unfunded commitments to extend credit which, when funded, would constitute
First-Priority Asset Secured Debt; and

(2) at any time after the Discharge of First-Priority Asset Secured Obligations,
a direction in writing delivered to the Collateral Trustee by or with the
written consent of the holders of Junior Asset Secured Debt representing the
Required Junior Asset Secured Debtholders.

For purposes of this definition, (a) Asset Secured Debt registered in the name
of, or beneficially owned by, the Company or any Affiliate of the Company will
be deemed not to be outstanding and (b) votes will be determined in accordance
with Section 7.2. Any such Act of Required Asset Secured Debtholders shall be
accompanied by a certificate signed by an authorized officer of each
First-Priority Asset Lien Representative, in the case of clause (1) above, or of
each Junior Asset Lien Representative, in the case of clause (2) above,
certifying that such written direction is being delivered to the Collateral
Trustee by the requisite number of holders for such written direction to
constitute an Act of Required Asset Secured Debtholders, and the Collateral
Trustee may rely conclusively on, and shall be fully protected in relying upon,
such certificate in proceeding with any direction set forth in such Act of
Required Asset Secured Debtholders.

“Act of Required Stock Secured Debtholders” means, as to any matter at any time:

(1) prior to the Discharge of First-Priority Stock Secured Obligations, a
direction in writing delivered to the Collateral Trustee by or with the written
consent of the holders of more than 50% of the sum of:

(a) the aggregate outstanding principal amount of First-Priority Stock Secured
Debt (including outstanding letters of credit whether or not then available or
drawn); and

(b) other than in connection with the exercise of remedies, the aggregate
unfunded commitments to extend credit which, when funded, would constitute
First-Priority Stock Security Debt; and

 

3



--------------------------------------------------------------------------------

(2) at any time after the Discharge of First-Priority Stock Secured Obligations,
a direction in writing delivered to the Collateral Trustee by or with the
written consent of the holders of Junior Stock Secured Debt representing the
Required Junior Stock Secured Debtholders.

For purposes of this definition, (a) Stock Secured Debt registered in the name
of, or beneficially owned by, the Company or any Affiliate of the Company will
be deemed not to be outstanding and (b) votes will be determined in accordance
with Section 7.2. Any such Act of Required Stock Secured Debtholders shall be
accompanied by a certificate signed by an authorized officer of each
First-Priority Stock Lien Representative, in the case of clause (1) above, or of
each Junior Stock Lien Representative, in the case of clause (2) above,
certifying that such written direction is being delivered to the Collateral
Trustee by the requisite number of holders for such written direction to
constitute an Act of Required Stock Secured Debtholders, and the Collateral
Trustee may rely conclusively on, and shall be fully protected in relying upon,
such certificate in proceeding with any direction set forth in such Act of
Required Stock Secured Debtholders.

“Additional Secured Debt” has the meaning set forth in Section 3.8.

“Additional Secured Debt Designation” means a notice in substantially the form
of Exhibit A.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by,”
and “under common control with”), when used with respect to any specified Person
means the power to direct the management and policies of such Person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise.

“Agreement” has the meaning set forth in the preamble.

“Asset Collateral” means, in the case of each Series of Asset Secured Debt, all
properties and assets of the Company and the other Pledgors now owned or
hereafter acquired, other than Stock Collateral, in which Liens have been
granted to the Collateral Trustee to secure the Asset Secured Obligations, and
shall exclude any properties and assets in which the Collateral Trustee is
required to release its Liens pursuant to Section 3.2; provided, that, if such
Liens are required to be released as a result of the sale, transfer or other
disposition of any properties or assets of the Company or any other Pledgor,
such assets or properties will cease to be excluded from the Collateral if the
Company or any other Pledgor thereafter acquires or reacquires such assets or
properties.

“Asset Lien Security Documents” means this Agreement, each Collateral Trust
Joinder relating to Asset Secured Debt, and all security agreements, pledge
agreements, collateral assignments, mortgages, collateral agency agreements,
control agreements, deeds of trust or other grants or transfers for security
executed and delivered by the Company or any other Pledgor creating (or
purporting to create) a Lien upon Asset Collateral in favor of the Collateral
Trustee, for the benefit of the Asset Secured Parties, in each case, as amended,
modified, renewed, restated or replaced, in whole or in part, from time to time,
in accordance with its terms and Section 7.1.

 

4



--------------------------------------------------------------------------------

“Asset Secured Debt” means First-Priority Asset Secured Debt and Junior Asset
Secured Debt.

“Asset Secured Debt Documents” means First-Priority Asset Lien Documents and
Junior Asset Lien Documents.

“Asset Secured Debt Representative” means each First-Priority Asset Lien
Representative and each Junior Asset Lien Representative.

“Asset Secured Obligations” means First-Priority Asset Secured Obligations and
Junior Asset Secured Obligations.

“Asset Secured Parties” means the holders of Asset Secured Obligations, the
Asset Secured Debt Representatives on behalf of the holders of Asset Secured
Obligations, and the Collateral Trustee.

“Base Indenture” has the meaning set forth in the recitals.

“Board of Directors” means (1) with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (2) with respect to a partnership, the Board of Directors
of the general partner of the partnership, (3) with respect to a limited
liability company, the managing member or members or any controlling committee
of managing members thereof and (4) with respect to any other Person, the board
or committee of such Person serving a similar function.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banking institutions in the City of New York or at a place of payment are
authorized by law, regulations or executive order to remain closed.

“Capital Stock” means:

(1) in the case of a corporation, corporate stock;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person,

but excluding from all of the foregoing any debt securities convertible into
Capital Stock, whether or not such debt securities include any right of
participation with Capital Stock.

 

5



--------------------------------------------------------------------------------

“Class” means (1) in the case of First-Priority Stock Secured Debt, every Series
of First-Priority Stock Secured Debt, taken together, (2) in the case of Junior
Stock Secured Debt, every Series of Junior Stock Secured Debt, taken together,
(3) in the case of First-Priority Asset Secured Debt, every Series of
First-Priority Asset Secured Debt, taken together, and (4) in the case of Junior
Asset Secured Debt, every Series of Junior Asset Secured Debt, taken together.

“Collateral” means Asset Collateral and Stock Collateral.

“Collateral Trustee” has the meaning set forth in the preamble.

“Collateral Trust Joinder” means (1) with respect to the provisions of this
Agreement relating to any Additional Secured Debt, an agreement substantially in
the form of Exhibit B and (2) with respect to the provisions of this Agreement
relating to the addition of additional Pledgors, an agreement substantially in
the form of Exhibit C.

“Company” has the meaning set forth in the preamble.

“Consolidated Subsidiaries” means those Subsidiaries that are consolidated with
the Company for financial reporting purposes.

“Contractual Obligations” of any Person means any obligation, agreement,
undertaking or similar provision of any Security Instrument issued by such
Person or of any agreement, undertaking, contract, lease, indenture, mortgage,
deed of trust or other instrument (excluding a Secured Debt Document) to which
such Person is a party or by which it or any of its property is bound or to
which any of its property is subject.

“Credit Agreement” means the Credit Agreement, dated as of November 16, 2006, as
amended by Amendment No. 1 dated as of June 27, 2008, among the Company, the
lenders and issuers party thereto, Citicorp USA, Inc., as administrative agent,
Bank of America, N.A., as syndication agent, Citigroup Global Markets Inc. and
Banc of America Securities LLC, as joint lead arrangers and joint lead book
runners, and General Electric Capital Corporation and The Bank of Nova Scotia,
as co-documentation agents, including any related notes, guarantees, collateral
documents, instruments and agreements executed in connection therewith, and, in
each case, as amended, restated, modified, renewed, refunded, replaced (whether
upon or after termination or otherwise) or refinanced by any other Debt
(including by means of sales of debt securities and including any amendment,
restatement, modification, renewal, refunding, replacement or refinancing) in
whole or in part from time to time.

“Debt” means, with respect to any specified Person, any debt of such Person in
respect of borrowed money, including Guarantees related thereto.

“Discharge of First-Priority Asset Secured Obligations” means the occurrence of
all of the following:

(1) termination or expiration of all commitments to extend credit that would
constitute First-Priority Asset Secured Debt;

(2) payment in full in cash of the principal of and interest and premium (if
any) on all First-Priority Asset Secured Debt (other than any undrawn letters of
credit);

 

6



--------------------------------------------------------------------------------

(3) discharge or cash collateralization (at the lower of (A) 105% of the
aggregate undrawn amount and (B) the percentage of the aggregate undrawn amount
required for release of liens under the terms of the applicable First-Priority
Asset Lien Document) of all outstanding letters of credit constituting
First-Priority Asset Secured Debt; and

(4) payment in full in cash of all other First-Priority Asset Secured
Obligations that are outstanding and unpaid at the time the First-Priority Asset
Secured Debt is paid in full in cash (other than any obligations for taxes,
costs, indemnifications, reimbursements, damages and other liabilities in
respect of which no claim or demand for payment has been made at such time).

“Discharge of First-Priority Stock Secured Obligations” means the occurrence of
all of the following:

(1) termination or expiration of all commitments to extend credit that would
constitute First-Priority Stock Secured Debt;

(2) payment in full in cash of the principal of and interest and premium (if
any) on all First-Priority Stock Secured Debt (other than any undrawn letters of
credit);

(3) discharge or cash collateralization (at the lower of (A) 105% of the
aggregate undrawn amount and (B) the percentage of the aggregate undrawn amount
required for release of liens under the terms of the applicable First-Priority
Stock Lien Document) of all outstanding letters of credit constituting
First-Priority Stock Secured Debt; and

(4) payment in full in cash of all other First-Priority Stock Secured
Obligations that are outstanding and unpaid at the time the First-Priority Stock
Secured Debt is paid in full in cash (other than any obligations for taxes,
costs, indemnifications, reimbursements, damages and other liabilities in
respect of which no claim or demand for payment has been made at such time).

“Discharge of Junior Asset Secured Obligations” means the occurrence of all of
the following:

(1) termination or expiration of all commitments to extend credit that would
constitute Junior Asset Secured Debt;

(2) payment in full in cash of the principal of and interest and premium (if
any) on all Junior Asset Secured Debt (other than any undrawn letters of
credit);

(3) discharge or cash collateralization (at the lower of (A) 105% of the
aggregate undrawn amount and (B) the percentage of the aggregate undrawn amount
required for release of liens under the terms of the applicable Junior Asset
Lien Document) of all outstanding letters of credit constituting Junior Asset
Secured Debt; and

 

7



--------------------------------------------------------------------------------

(4) payment in full in cash of all other Junior Asset Secured Obligations that
are outstanding and unpaid at the time the Junior Asset Secured Debt is paid in
full in cash (other than any obligations for taxes, costs, indemnifications,
reimbursements, damages and other liabilities in respect of which no claim or
demand for payment has been made at such time).

“Discharge of Junior Stock Secured Obligations” means the occurrence of all of
the following:

(1) termination or expiration of all commitments to extend credit that would
constitute Junior Stock Secured Debt;

(2) payment in full in cash of the principal of and interest and premium (if
any) on all Junior Stock Secured Debt (other than any undrawn letters of
credit);

(3) discharge or cash collateralization (at the lower of (A) 105% of the
aggregate undrawn amount and (B) the percentage of the aggregate undrawn amount
required for release of liens under the terms of the applicable Junior Stock
Lien Document) of all outstanding letters of credit constituting Junior Stock
Secured Debt; and

(4) payment in full in cash of all other Junior Stock Secured Obligations that
are outstanding and unpaid at the time the Junior Stock Secured Debt is paid in
full in cash (other than any obligations for taxes, costs, indemnifications,
reimbursements, damages and other liabilities in respect of which no claim or
demand for payment has been made at such time).

“Domestic Hospital Subsidiaries” means each of the Company’s current and future
direct and indirect Subsidiaries organized in a jurisdiction in the United
States that (1) owns or operates a hospital or (2) has a direct or indirect
equity ownership interest in a Subsidiary that owns or operates a hospital,
other than, in each of the cases (1) and (2), any such Subsidiary that is a
non-wholly-owned Subsidiary if the organizational documents thereof or related
joint venture or similar agreements, or applicable law, would (i) prohibit the
pledge of the Capital Stock of such Subsidiary without the consent of the equity
holders thereof (other than the Company or its wholly owned Subsidiaries) or
(ii) upon the making of such pledge, trigger in favor of the equity holders
thereof (other than the Company or its wholly owned Subsidiaries) rights in
respect of the Capital Stock of such Subsidiary.

“Equally and Ratably” means, in reference to sharing of Liens or Proceeds
thereof as between holders of Secured Obligations within the same Class, that
such Liens or Proceeds:

(1) will be allocated and distributed in accordance with Section 3.4 first to
the Secured Debt Representative for each outstanding Series of Secured Debt
within that Class, for the account of the holders of such Series of Secured
Debt, ratably in proportion to the principal of, and interest and premium (if
any) and reimbursement obligations (contingent or otherwise) with respect to
letters of credit (if any) (whether or not drawings have been made under such
letters of credit) outstanding on each outstanding Series of Secured Debt within
that Class when the allocation or distribution is made, and thereafter

 

8



--------------------------------------------------------------------------------

(2) will be allocated and distributed in accordance with Section 3.4 (if any
remain after payment in full of all of the amounts referred to in paragraph
(1) above) to the Secured Debt Representative for each outstanding Series of
Secured Obligations within that Class, for the account of the holders of any
remaining Secured Obligations within that Class, ratably in proportion to the
aggregate unpaid amount of such remaining Secured Obligations within that Class
(with written notice to the applicable Secured Debt Representative and the
Collateral Trustee) prior to the date such distribution is made.

“First-Priority Asset Lien” means a Lien granted by an Asset Lien Security
Document to the Collateral Trustee, at any time, upon any property of the
Company or any other Pledgor to secure First-Priority Asset Secured Obligations.

“First-Priority Asset Lien Documents” means the indenture, credit agreement or
other agreement pursuant to which any First-Priority Asset Secured Obligations
are incurred and the Asset Lien Security Documents (other than any Asset Lien
Security Documents that do not secure First-Priority Asset Secured Obligations).

“First-Priority Asset Lien Representative” means in the case of any Series of
First-Priority Asset Secured Debt, the trustee, agent or representative of the
holders of such Series of First-Priority Asset Secured Debt who maintains the
transfer register for such Series of First-Priority Asset Secured Debt and
(A) is appointed as a representative of the First-Priority Asset Secured Debt
(for purposes related to the administration of the Asset Lien Security
Documents) pursuant to the credit agreement, indenture or other agreement
governing such Series of First-Priority Asset Secured Debt and (B) has executed
a Collateral Trust Joinder.

“First-Priority Asset Secured Debt” means any Debt (including the Notes and any
additional Notes) that is secured by a First-Priority Asset Lien on the Asset
Collateral that was permitted to be incurred and so secured under each
applicable Asset Secured Debt Document; provided, that in the case of any such
Debt:

(a) on or before the date on which such Debt is incurred by the Company or any
Subsidiary, such Debt is designated by the Company as “First-Priority Asset
Secured Debt” for the purposes of the Asset Secured Debt Documents in an
Additional Secured Debt Designation executed and delivered in accordance with
Section 3.8(a); provided, that no Obligation or Debt may be designated as both
Junior Asset Secured Debt and First-Priority Asset Secured Debt;

(b) the First-Priority Asset Lien Representative for such Debt executes and
delivers a Collateral Trust Joinder in accordance with Section 3.8(b); and

(c) all other requirements set forth in Section 3.8 have been complied with.

“First-Priority Asset Secured Obligations” means the First-Priority Asset
Secured Debt and all other Obligations in respect thereof.

“First-Priority Asset Secured Trust Estate” has the meaning set forth in
Section 2.3.

 

9



--------------------------------------------------------------------------------

“First-Priority Lien Obligations” means the First-Priority Asset Secured
Obligations and the First-Priority Stock Secured Obligations.

“First-Priority Lien Representative” means each First-Priority Asset Lien
Representative and each First-Priority Stock Lien Representative.

“First-Priority Stock Lien” means a Lien granted by a Stock Lien Security
Document to the Collateral Trustee, at any time, upon any property of the
Company or any other Pledgor to secure First-Priority Stock Secured Obligations.

“First-Priority Stock Lien Documents” means the Note Documents and the
indenture, credit agreement or other agreement pursuant to which any
First-Priority Stock Secured Obligations are incurred and the Stock Lien
Security Documents (other than any Stock Lien Security Documents that do not
secure First-Priority Stock Secured Obligations).

“First-Priority Stock Lien Representative” means:

(1) in the case of the Notes, the Trustee; or

(2) in the case of any other Series of First-Priority Stock Secured Debt, the
trustee, agent or representative of the holders of such Series of First-Priority
Stock Secured Debt who maintains the transfer register for such Series of
First-Priority Stock Secured Debt and (A) is appointed as a representative of
the First-Priority Stock Secured Debt (for purposes related to the
administration of the Stock Lien Security Documents) pursuant to the credit
agreement, indenture or other agreement governing such Series of First-Priority
Stock Secured Debt and (B) has executed a Collateral Trust Joinder.

“First-Priority Stock Secured Debt” means:

(1) the Notes issued on the date hereof (including any related exchange notes);

(2) any other Debt (including additional Notes) that is secured Equally and
Ratably with the Notes by a First-Priority Stock Lien that was permitted to be
incurred and so secured under each applicable Stock Secured Debt Document;
provided, that in the case of any such Debt:

(a) on or before the date on which such Debt is incurred by the Company or any
Subsidiary, such Debt is designated by the Company as “First-Priority Stock
Secured Debt” for the purposes of the Stock Secured Debt Documents in an
Additional Secured Debt Designation executed and delivered in accordance with
Section 3.8(a); provided, that no Obligation or Debt may be designated as both
Junior Stock Secured Debt and First-Priority Stock Secured Debt;

(b) the First-Priority Stock Lien Representative for such Debt executes and
delivers a Collateral Trust Joinder in accordance with Section 3.8(b); and

 

10



--------------------------------------------------------------------------------

(c) all other requirements set forth in Section 3.8 have been complied with.

“First-Priority Stock Secured Obligations” means the First-Priority Stock
Secured Debt and all other Obligations in respect thereof.

“First-Priority Stock Secured Trust Estate” has the meaning set forth in
Section 2.1.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board, or in such other statements by such other
entity (such as International Financial Reporting Standards) as may be in
general use by significant segments of the accounting profession, that are
applicable to the circumstances as of the date of determination.

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof and any entity or authority exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, including any central bank or stock exchange.

“Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including, by way of a pledge of assets or through
letters of credit or reimbursement agreements in respect thereof, of all or any
part of any Debt.

“Guarantors” means, collectively, each Person from time to time party to the
Supplemental Indentures as a Guarantor.

“Indemnified Liabilities” means any and all liabilities (including all
environmental liabilities), obligations, losses, damages, penalties, actions,
judgments, suits, costs, taxes, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, performance, administration
or enforcement of this Agreement or any of the other Security Documents,
including any of the foregoing relating to the use of proceeds of any Secured
Debt or the violation of, noncompliance with or liability under, any law
(including environmental laws) applicable to or enforceable against the Company,
any of its Subsidiaries or any other Pledgor or any of the Collateral and all
reasonable costs and expenses (including reasonable fees and expenses of legal
counsel selected by the Indemnitee) incurred by any Indemnitee in connection
with any claim, action, investigation or proceeding in any respect relating to
any of the foregoing, whether or not suit is brought.

“Indemnitee” has the meaning set forth in Section 7.11(a).

“Indenture” has the meaning set forth in the recitals.

 

11



--------------------------------------------------------------------------------

“Insolvency or Liquidation Proceeding” means:

(1) any case commenced by or against the Company or any other Pledgor under
Title 11, U.S. Code or any similar federal or state law for the relief of
debtors, any other proceeding for the reorganization, recapitalization or
adjustment, protection, relief, composition or marshalling of the assets or
liabilities of the Company or any other Pledgor, any receivership or assignment
for the benefit of creditors relating to the Company or any other Pledgor or any
similar case or proceeding relative to the Company or any other Pledgor or its
creditors, as such, in each case whether or not voluntary;

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Company or any other Pledgor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;

(3) any case or proceeding seeking the appointment of a custodian, receiver,
trustee or other similar official for the Company or any other Pledgor; or

(4) any other proceeding of any type or nature in which substantially all claims
of creditors of the Company or any other Pledgor are determined and any payment
or distribution is or may be made on account of such claims.

“Junior Asset Lien” means a Lien granted by an Asset Lien Security Document to
the Collateral Trustee, at any time, upon any property of the Company or any
other Pledgor to secure Junior Asset Secured Obligations.

“Junior Asset Lien Documents” means, collectively, any indenture, credit
agreement or other agreement governing each Series of Junior Asset Secured Debt
and the Asset Lien Security Documents (other than any Asset Lien Security
Documents that do not secure Junior Asset Secured Obligations).

“Junior Asset Lien Representative” means, in the case of any Series of Junior
Asset Secured Debt, the trustee, agent or representative of the holders of such
Series of Junior Asset Secured Debt who maintains the transfer register for such
Series of Junior Asset Secured Debt and (A) is appointed as a Junior Asset Lien
Representative (for purposes related to the administration of the Asset Lien
Security Documents) pursuant to the indenture, credit agreement or other
agreement governing such Series of Junior Asset Secured Debt, together with its
successors in such capacity and (B) has executed a Collateral Trust Joinder.

“Junior Asset Secured Debt” means any Debt that is secured by a Junior Asset
Lien on the Asset Collateral that was permitted to be incurred and so secured
under each applicable Asset Secured Debt Document; provided, that in the case of
any such Debt:

(1) on or before the date on which such Debt is incurred by the Company or any
Subsidiary, such Debt is designated by the Company as “Junior Asset Secured
Debt” for the purposes of the Asset Secured Debt Documents in an Additional
Secured Debt Designation executed and delivered in accordance with
Section 3.8(a); provided, that no Obligation or Debt may be designated as both
Junior Asset Secured Debt and First-Priority Asset Secured Debt;

 

12



--------------------------------------------------------------------------------

(2) the Junior Asset Lien Representative for such Debt executes and delivers a
Collateral Trust Joinder in accordance with Section 3.8(b); and

(3) all other requirements set forth in Section 3.8 have been complied with.

“Junior Asset Secured Obligations” means Junior Asset Secured Debt and all other
Obligations in respect thereof.

“Junior Asset Secured Trust Estate” has the meaning set forth in Section 2.4.

“Junior Lien Obligations” means the Junior Asset Secured Obligations and the
Junior Stock Secured Obligations.

“Junior Lien Representative” means each Junior Asset Lien Representative and
each Junior Stock Lien Representative.

“Junior Stock Lien” means a Lien granted by a Stock Lien Security Document to
the Collateral Trustee, at any time, upon any property of the Company or any
other Pledgor to secure Junior Stock Secured Obligations.

“Junior Stock Lien Documents” means, collectively, any indenture, credit
agreement or other agreement governing each Series of Junior Stock Secured Debt
and the Stock Lien Security Documents (other than any Stock Lien Security
Documents that do not secure Junior Stock Secured Obligations).

“Junior Stock Lien Representative” means, in the case of any Series of Junior
Stock Secured Debt, the trustee, agent or representative of the holders of such
Series of Junior Stock Secured Debt who maintains the transfer register for such
Series of Junior Stock Secured Debt and (A) is appointed as a Junior Stock Lien
Representative (for purposes related to the administration of the Stock Lien
Security Documents) pursuant to the indenture, credit agreement or other
agreement governing such Series of Junior Stock Secured Debt, together with its
successors in such capacity and (B) has executed a Collateral Trust Joinder.

“Junior Stock Secured Debt” means any Debt that is secured by a Junior Stock
Lien on the Stock Collateral that was permitted to be incurred and so secured
under each applicable Stock Secured Debt Document; provided, that in the case of
any such Debt:

(1) on or before the date on which such Debt is incurred by the Company or any
Subsidiary, such Debt is designated by the Company as “Junior Stock Secured
Debt” for the purposes of the Stock Secured Debt Documents in an Additional
Secured Debt Designation executed and delivered in accordance with
Section 3.8(a); provided, that no Obligation or Debt may be designated as both
Junior Stock Secured Debt and First-Priority Stock Secured Debt;

(2) the Junior Stock Lien Representative for such Debt executes and delivers a
Collateral Trust Joinder in accordance with Section 3.8(b); and

 

13



--------------------------------------------------------------------------------

(3) all other requirements set forth in Section 3.8 have been complied with.

“Junior Stock Secured Obligations” means Junior Stock Secured Debt and all other
Obligations in respect thereof.

“Junior Stock Secured Trust Estate” has the meaning set forth in Section 2.2.

“Liens” means liens, mortgages, pledges, charges, security interests or other
encumbrances.

“Ninth Supplemental Indenture” means the Ninth Supplemental Indenture, dated as
of the date hereof, among the Company, the Guarantors from time to time party
thereto and the Trustee.

“Notes” has the meaning set forth in the recitals.

“Note Documents” means the Indenture, the Notes, the Note Guarantees and the
Security Documents.

“Note Guarantees” means the Guarantee by each Guarantor of the Company’s
obligations under the Indenture and the Notes, executed pursuant to the
provisions of the Indenture.

“Obligations” means any principal (including reimbursement and collateralization
obligations with respect to letters of credit whether or not drawn), interest
(including all interest accrued thereon after the commencement of any Insolvency
or Liquidation Proceeding at the rate, including any applicable post-default
rate, specified in the First-Priority Stock Lien Documents and the
First-Priority Asset Lien Documents, even if such interest is not enforceable,
allowable or allowed as a claim in such proceeding), premium (if any), fees,
indemnifications, reimbursements, expenses and other liabilities payable under
the documentation governing any Debt.

“Officers’ Certificate” means a certificate with respect to compliance with a
definition, covenant, condition or any other provision provided for in this
Agreement, signed on behalf of the Company by two officers of the Company, one
of whom must be the principal executive officer, the principal financial
officer, the treasurer or the principal accounting officer of the Company,
including:

(1) a statement that the Person making such certificate has read such
definition, covenant, condition or other provision;

(2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate are based;

(3) a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him or her to express an
informed opinion as to whether or not such definition, covenant, condition or
other provision has been satisfied; and

 

14



--------------------------------------------------------------------------------

(4) a statement as to whether or not, in the opinion of such Person, such
definition, covenant, condition or other provision has been satisfied and/or
that the action directed is authorized and permitted.

“Permitted Asset Secured Debt” means Asset Secured Debt permitted to be incurred
by the Indenture in aggregate principal amount not to exceed $75.0 million.

“Permitted Credit Agreement Debt” means Debt outstanding under the Credit
Agreement in aggregate principal amount not to exceed $800.0 million.

“Permitted Prior Asset Liens” means:

(1) Liens existing on the date hereof securing the Permitted Credit Agreement
Debt or any replacement Liens thereof;

(2) Liens securing the Permitted Asset Secured Debt;

(3) Liens existing on the date of entry into any Asset Secured Debt Document,
provided that such Liens have not been subordinated to the Liens securing the
Asset Secured Debt governed by such Asset Secured Debt Document;

(4) Liens in respect of capital lease obligations, mortgage financings or
purchase money obligations, in each case, incurred for the purpose of financing
all or any part of the purchase price or cost of design, construction,
installation or improvement of property, plant or equipment used in the business
of the Company or any Pledgor; or

(5) Liens that arise by operation of law and are not voluntarily granted, to the
extent entitled by law to priority over the Liens created by the Asset Lien
Security Documents

in each case, as designated by the Company as a “Permitted Prior Asset Lien”
pursuant to an Officers’ Certificate delivered to the Collateral Trustee. The
Company will deliver to each Asset Secured Debt Representative a copy of each
Officers’ Certificate delivered to the Collateral Trustee pursuant to the
foregoing sentence.

“Permitted Prior Stock Liens” means Liens that arise by operation of law and are
not voluntarily granted, to the extent entitled by law to priority over the
Liens created by the Stock Lien Security Documents, as designated by the Company
as a “Permitted Prior Stock Lien” pursuant to an Officers’ Certificate delivered
to the Collateral Trustee. The Company will deliver to each Stock Secured Debt
Representative a copy of each Officers’ Certificate delivered to the Collateral
Trustee pursuant to the foregoing sentence.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, trust, unincorporated organization or government or any
agency or political subdivision thereof.

 

15



--------------------------------------------------------------------------------

“Pledgors” means the Company and any other Person (if any) that at any time
provides collateral security for any Secured Obligations.

“Proceeds” means any and all cash, securities and other property realized from
collection, sale, foreclosure or enforcement of the Liens upon (i) any Asset
Collateral (including distributions of Asset Collateral in satisfaction of any
Asset Secured Obligations) after payment of any applicable Permitted Prior Asset
Liens or (ii) any Stock Collateral (including distributions of Stock Collateral
in satisfaction of any Stock Secured Obligations) after payment of any
applicable Permitted Prior Stock Liens.

“Required Junior Asset Secured Debtholders” means, at any time, the holders of
more than 50% of the sum of:

(1) the aggregate outstanding principal amount of Junior Asset Secured Debt
(including outstanding letters of credit whether or not then available or
drawn); and

(2) other than in connection with the exercise of remedies, the aggregate
unfunded commitments to extend credit which, when funded, would constitute
Junior Asset Secured Debt.

For purposes of this definition, (a) Junior Asset Secured Debt registered in the
name of, or beneficially owned by, the Company or any Affiliate of the Company
will be deemed not to be outstanding, and (b) votes will be determined in
accordance with the provisions of Section 7.2. Any written direction or consent
from the Required Junior Asset Secured Debtholders shall be accompanied by a
certificate signed by an authorized officer of each Junior Asset Lien
Representative certifying that such written direction or consent is being
delivered to the Collateral Trustee by the requisite number of holders to
constitute the Required Junior Asset Secured Debtholders, and the Collateral
Trustee may rely conclusively on, and shall be fully protected in relying upon,
such certificate in proceeding with any such written direction or consent.

“Required Junior Stock Secured Debtholders” means, at any time, the holders of
more than 50% of the sum of:

(1) the aggregate outstanding principal amount of Junior Stock Secured Debt
(including outstanding letters of credit whether or not then available or
drawn); and

(2) other than in connection with the exercise of remedies, the aggregate
unfunded commitments to extend credit which, when funded, would constitute
Junior Stock Secured Debt.

For purposes of this definition, (a) Junior Stock Secured Debt registered in the
name of, or beneficially owned by, the Company or any Affiliate of the Company
will be deemed not to be outstanding, and (b) votes will be determined in
accordance with the provisions of Section 7.2. Any written direction or consent
from the Required Junior Stock Secured Debtholders shall be accompanied by a
certificate signed by an authorized officer of each Junior Stock Lien
Representative certifying that such written direction or consent is being
delivered to the Collateral Trustee by the requisite number of holders to
constitute the Required Junior Stock Secured Debtholders, and the Collateral
Trustee may rely conclusively on, and shall be fully protected in relying upon,
such certificate in proceeding with any such written direction or consent.

 

16



--------------------------------------------------------------------------------

“Requirement of Law” means, with respect to any Person, the common law and all
federal, state, local and foreign laws, treaties, rules and regulations, orders,
judgments, decrees and other determinations of, concessions, grants, franchises,
licenses and other Contractual Obligations with, any Governmental Authority or
arbitrator, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.

“Secured Debt” means Asset Secured Debt and Stock Secured Debt.

“Secured Debt Default” means any event or condition which, under the terms of
any credit agreement, indenture or other agreement governing any Series of
Secured Debt causes, or permits holders of Secured Debt outstanding thereunder
(with or without the giving of notice or lapse of time, or both, and whether or
not notice has been given or time has lapsed) to cause, the Secured Debt
outstanding thereunder to become immediately due and payable.

“Secured Debt Documents” means Asset Secured Debt Documents and Stock Secured
Debt Documents.

“Secured Debt Representative” means each Asset Secured Debt Representative and
each Stock Secured Debt Representative.

“Secured Obligations” means Asset Secured Obligations and Stock Secured
Obligations.

“Secured Parties” means Asset Secured Parties and Stock Secured Parties.

“Security Documents” means the Asset Lien Security Documents and the Stock Lien
Security Documents.

“Security Instrument” means any Capital Stock, voting trust certificate, bond,
debenture, note or other evidence of indebtedness, whether secured, unsecured,
convertible or subordinated, or any certificate of interest, share or
participation in, any temporary or interim certificate for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing, but shall not include any evidence of the Secured Obligations.

“Series of Asset Secured Debt” means, severally, each Series of First-Priority
Asset Secured Debt and each Series of Junior Asset Secured Debt.

“Series of First-Priority Asset Secured Debt” means, severally, each issue or
series of First-Priority Asset Secured Debt for which a single transfer register
is maintained.

“Series of First-Priority Stock Secured Debt” means, severally, the 6-Year
Notes, the 9-Year Notes and each other issue or series of First-Priority Stock
Secured Debt for which a single transfer register is maintained.

 

17



--------------------------------------------------------------------------------

“Series of Junior Asset Secured Debt” means, severally, each issue or series of
Junior Asset Secured Debt for which a single transfer register is maintained.

“Series of Junior Stock Secured Debt” means, severally, each issue or series of
Junior Stock Secured Debt for which a single transfer register is maintained.

“Series of Notes” means, severally, the 6-Year Notes, the 9-Year Notes and each
other issue or series of notes issued pursuant to the Indenture for which a
single transfer register is maintained.

“Series of Secured Debt” means, severally, each Series of Stock Secured Debt and
each Series of Asset Secured Debt.

“Series of Stock Secured Debt” means, severally, each Series of First-Priority
Stock Secured Debt and each Series of Junior Stock Secured Debt.

“Stock Collateral” means, in the case of each Series of Stock Secured Debt, the
Capital Stock of the Company’s Domestic Hospital Subsidiaries, and shall exclude
any such Capital Stock in which the Collateral Trustee is required to release
its Liens pursuant to Section 3.2; provided, that, if such Liens are required to
be released as a result of the sale, transfer or other disposition of any such
Capital Stock, such Capital Stock will cease to be excluded from the Collateral
if the Company or any other Pledgor thereafter acquires or reacquires that
Capital Stock.

“Stock Lien Security Documents” means this Agreement, each Collateral Trust
Joinder relating to Stock Secured Debt, and all security agreements, pledge
agreements, collateral assignments, collateral agency agreements, control
agreements or other grants or transfers for security executed and delivered by
the Company or any other Pledgor creating (or purporting to create) a Lien upon
Stock Collateral in favor of the Collateral Trustee, for the benefit of the
Stock Secured Parties, in each case, as amended, modified, renewed, restated or
replaced, in whole or in part, from time to time, in accordance with its terms
and Section 7.1.

“Stock Secured Debt” means First-Priority Stock Secured Debt and Junior Stock
Secured Debt.

“Stock Secured Debt Documents” means the First-Priority Stock Lien Documents and
the Junior Stock Lien Documents.

“Stock Secured Debt Representative” means each First-Priority Stock Lien
Representative and each Junior Stock Lien Representative.

“Stock Secured Obligations” means First-Priority Stock Secured Obligations and
Junior Stock Secured Obligations.

“Stock Secured Parties” means the holders of Stock Secured Obligations, the
Stock Secured Debt Representatives on behalf of the holders of Stock Secured
Obligations, and the Collateral Trustee.

 

18



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person,

(1) any corporation, limited liability company, association or other business
entity of which more than 50% of the outstanding voting power of shares of
Capital Stock entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers, managing members or trustees
thereof is at the time owned or controlled, directly or indirectly, by such
Person or one or more other Subsidiaries of that Person (or a combination
thereof); and

(2) any partnership (a) the sole general partner or the managing general partner
of which is such Person or a Subsidiary of such Person or (b) the only general
partners of which are such Person or one or more Subsidiaries of such Person (or
any combination thereof).

“Supplemental Indentures” means the Ninth Supplemental Indenture and the Tenth
Supplemental Indenture.

“Tenth Supplemental Indenture” means the Tenth Supplemental Indenture, dated as
of the date hereof, among the Company, the Guarantors from time to time party
thereto and the Trustee.

“Trustee” has the meaning set forth in the recitals.

“Trust Estates” has the meaning set forth in Section 2.4.

“UCC” means the Uniform Commercial Code as in effect in the State of New York or
any other applicable jurisdiction.

“Voting Stock” of any specified Person as of any date means the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

SECTION 1.2 Rules of Interpretation.

(a) All terms used in this Agreement that are defined in Article 9 of the UCC
and not otherwise defined herein have the meanings assigned to them in Article 9
of the UCC.

(b) Unless otherwise indicated, any reference to any agreement or instrument
will be deemed to include a reference to that agreement or instrument as
assigned, amended, supplemented, amended and restated, or otherwise modified and
in effect from time to time or replaced in accordance with the terms of this
Agreement.

(c) The use in this Agreement or any of the other Security Documents of the word
“include” or “including,” when following any general statement, term or matter,
will not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not nonlimiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but will be deemed to refer to all other items or matters that fall within the
broadest possible scope of such general statement, term or matter. The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”

 

19



--------------------------------------------------------------------------------

(d) References to “Sections,” “clauses,” “recitals” and the “preamble” will be
to Sections, clauses, recitals and the preamble, respectively, of this Agreement
unless otherwise specifically provided. References to “Articles” will be to
Articles of this Agreement unless otherwise specifically provided. References to
“Exhibits” and “Schedules” will be to Exhibits and Schedules, respectively, to
this Agreement unless otherwise specifically provided.

(e) Notwithstanding anything to the contrary in this Agreement, any references
contained herein to any section, clause, paragraph, definition or other
provision of the Indenture (including any definition contained therein) shall be
deemed to be a reference to such section, clause, paragraph, definition or other
provision as in effect on the date of this Agreement; provided, that any
reference to any such section, clause, paragraph or other provision shall refer
to such section, clause, paragraph or other provision of the Indenture
(including any definition contained therein) as amended or modified from time to
time if such amendment or modification has been made in accordance with the
Indenture.

(f) Each of this Agreement and the other Security Documents will be construed
without regard to the identity of the party who drafted it and as though the
parties participated equally in drafting it. Consequently, each of the parties
acknowledges and agrees that any rule of construction that a document is to be
construed against the drafting party will not be applicable either to this
Agreement or the other Security Documents.

ARTICLE 2. THE TRUST ESTATES

SECTION 2.1 Declaration of First-Priority Stock Secured Trust.

To secure the payment of the First-Priority Stock Secured Obligations and in
consideration of the mutual agreements set forth in this Agreement, each of the
Pledgors hereby grants to the Collateral Trustee, and the Collateral Trustee
hereby accepts and agrees to hold, in trust under this Agreement for the benefit
of all present and future holders of First-Priority Stock Secured Obligations,
all of such Pledgor’s right, title and interest in, to and under all Stock
Collateral granted to the Collateral Trustee under any Stock Lien Security
Document for the benefit of the holders of First-Priority Stock Secured
Obligations, together with all of the Collateral Trustee’s right, title and
interest in, to and under the Stock Lien Security Documents, and all interests,
rights, powers and remedies of the Collateral Trustee thereunder or in respect
thereof and all cash and non-cash Proceeds thereof (collectively, the
“First-Priority Stock Secured Trust Estate”).

The Collateral Trustee and its successors and assigns under this Agreement will
hold the First-Priority Stock Secured Trust Estate in trust for the benefit
solely and exclusively of all present and future holders of First-Priority Stock
Secured Obligations as security for the payment of all present and future
First-Priority Stock Secured Obligations.

 

20



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if at any time:

(1) all Liens securing the First-Priority Stock Secured Obligations have been
released as provided in Section 4.1;

(2) the Collateral Trustee holds no other property in trust as part of the
First-Priority Stock Secured Trust Estate;

(3) no monetary obligation (other than indemnification and other contingent
obligations not then due and payable and letters of credit that have been cash
collateralized as provided in clause (3) of the definition of “Discharge of
First-Priority Stock Secured Obligations”) is outstanding and payable under this
Agreement to the Collateral Trustee or any of its co-trustees or agents (whether
in an individual or representative capacity); and

(4) the Company delivers to the Collateral Trustee an Officers’ Certificate
stating that all First-Priority Stock Liens of the Collateral Trustee have been
released in compliance with all applicable provisions of the First-Priority
Stock Lien Documents and that the Pledgors are not required by any
First-Priority Stock Lien Document to grant any First-Priority Stock Lien upon
any property,

then the First-Priority Stock Secured Trust Estate will terminate, except that
all provisions set forth in Sections 7.10, 7.11 and 7.21 that are enforceable by
the Collateral Trustee or any of its co-trustees or agents (whether in an
individual or representative capacity) will remain enforceable in accordance
with their terms.

The parties further declare and covenant that the First-Priority Stock Secured
Trust Estate will be held and distributed by the Collateral Trustee subject to
the further agreements herein.

SECTION 2.2 Declaration of Junior Stock Secured Trust.

To secure the payment of the Junior Stock Secured Obligations, if any, and in
consideration of the premises and the mutual agreements set forth herein, each
of the Pledgors hereby grants to the Collateral Trustee, and the Collateral
Trustee hereby accepts and agrees to hold, in trust under this Agreement for the
benefit of any future holders of Junior Stock Secured Obligations, all of such
Pledgor’s right, title and interest in, to and under all Stock Collateral
granted to the Collateral Trustee under any Stock Lien Security Document for the
benefit of the holders of Junior Stock Secured Obligations, together with all of
the Collateral Trustee’s right, title and interest in, to and under the Stock
Lien Security Documents, and all interests, rights, powers and remedies of the
Collateral Trustee thereunder or in respect thereof and all cash and non-cash
Proceeds thereof (collectively, the “Junior Stock Secured Trust Estate”).

The Collateral Trustee and its successors and assigns under this Agreement will
hold the Junior Stock Secured Trust Estate in trust for the benefit solely and
exclusively of any future holders of Junior Stock Secured Obligations as
security for the payment of any future Junior Stock Secured Obligations.

 

21



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if at any time:

(1) all Liens securing the Junior Stock Secured Obligations have been released
as provided in Section 4.1;

(2) the Collateral Trustee holds no other property in trust as part of the
Junior Stock Secured Trust Estate;

(3) no monetary obligation (other than indemnification and other contingent
obligations not then due and payable and letters of credit that have been cash
collateralized as provided in clause (3) of the definition of “Discharge of
Junior Stock Secured Obligations”) is outstanding and payable under this
Agreement to the Collateral Trustee or any of its co-trustees or agents (whether
in an individual or representative capacity); and

(4) the Company delivers to the Collateral Trustee an Officers’ Certificate
stating that all Junior Stock Liens of the Collateral Trustee have been released
in compliance with all applicable provisions of the Junior Stock Lien Documents
and that the Pledgors are not required by any Junior Stock Lien Document to
grant any Junior Stock Lien upon any property,

then the Junior Stock Secured Trust Estate will terminate, except that all
provisions set forth in Sections 7.10, 7.11 and 7.21 that are enforceable by the
Collateral Trustee or any of its co-trustees or agents (whether in an individual
or representative capacity) will remain enforceable in accordance with their
terms.

The parties further declare and covenant that the Junior Stock Secured Trust
Estate will be held and distributed by the Collateral Trustee subject to the
further agreements herein.

SECTION 2.3 Declaration of First-Priority Asset Secured Trust.

To secure the payment of the First-Priority Asset Secured Obligations, if any,
and in consideration of the mutual agreements set forth in this Agreement, each
of the Pledgors hereby grants to the Collateral Trustee, and the Collateral
Trustee hereby accepts and agrees to hold, in trust under this Agreement for the
benefit of any future holders of First-Priority Asset Secured Obligations, all
of such Pledgor’s right, title and interest in, to and under all Asset
Collateral granted to the Collateral Trustee under any Asset Lien Security
Document for the benefit of the holders of First-Priority Asset Secured
Obligations, together with all of the Collateral Trustee’s right, title and
interest in, to and under the Asset Lien Security Documents, and all interests,
rights, powers and remedies of the Collateral Trustee thereunder or in respect
thereof and all cash and non-cash Proceeds thereof (collectively, the
“First-Priority Asset Secured Trust Estate”).

The Collateral Trustee and its successors and assigns under this Agreement will
hold the First-Priority Asset Secured Trust Estate in trust for the benefit
solely and exclusively of any future holders of First-Priority Asset Secured
Obligations as security for the payment of any future First-Priority Asset
Secured Obligations.

 

22



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if at any time:

(1) all Liens securing the First-Priority Asset Secured Obligations have been
released as provided in Section 4.1;

(2) the Collateral Trustee holds no other property in trust as part of the
First-Priority Asset Secured Trust Estate;

(3) no monetary obligation (other than indemnification and other contingent
obligations not then due and payable and letters of credit that have been cash
collateralized as provided in clause (3) of the definition of “Discharge of
First-Priority Asset Secured Obligations”) is outstanding and payable under this
Agreement to the Collateral Trustee or any of its co-trustees or agents (whether
in an individual or representative capacity); and

(4) the Company delivers to the Collateral Trustee an Officers’ Certificate
stating that all First-Priority Asset Liens of the Collateral Trustee have been
released in compliance with all applicable provisions of the First-Priority
Asset Lien Documents and that the Pledgors are not required by any
First-Priority Asset Lien Document to grant any First-Priority Asset Lien upon
any property,

then the First-Priority Asset Secured Trust Estate will terminate, except that
all provisions set forth in Sections 7.10, 7.11 and 7.21 that are enforceable by
the Collateral Trustee or any of its co-trustees or agents (whether in an
individual or representative capacity) will remain enforceable in accordance
with their terms.

The parties further declare and covenant that the First-Priority Asset Secured
Trust Estate will be held and distributed by the Collateral Trustee subject to
the further agreements herein.

SECTION 2.4 Declaration of Junior Asset Secured Trust.

To secure the payment of the Junior Asset Secured Obligations, if any, and in
consideration of the premises and the mutual agreements set forth herein, each
of the Pledgors hereby grants to the Collateral Trustee, and the Collateral
Trustee hereby accepts and agrees to hold, in trust under this Agreement for the
benefit of any future holders of Junior Asset Secured Obligations, all of such
Pledgor’s right, title and interest in, to and under all Asset Collateral
granted to the Collateral Trustee under any Asset Lien Security Document for the
benefit of the holders of Junior Asset Secured Obligations, together with all of
the Collateral Trustee’s right, title and interest in, to and under the Asset
Lien Security Documents, and all interests, rights, powers and remedies of the
Collateral Trustee thereunder or in respect thereof and all cash and non-cash
Proceeds thereof (collectively, the “Junior Asset Secured Trust Estate,” and
together with the First-Priority Stock Secured Trust Estate, the Junior Stock
Secured Trust Estate and the First-Priority Asset Secured Trust Estate, the
“Trust Estates”).

The Collateral Trustee and its successors and assigns under this Agreement will
hold the Junior Asset Secured Trust Estate in trust for the benefit solely and
exclusively of any future holders of Junior Asset Secured Obligations as
security for the payment of any future Junior Asset Secured Obligations.

 

23



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if at any time:

(1) all Liens securing the Junior Asset Secured Obligations have been released
as provided in Section 4.1;

(2) the Collateral Trustee holds no other property in trust as part of the
Junior Asset Secured Trust Estate;

(3) no monetary obligation (other than indemnification and other contingent
obligations not then due and payable and letters of credit that have been cash
collateralized as provided in clause (3) of the definition of “Discharge of
Junior Asset Secured Obligations”) is outstanding and payable under this
Agreement to the Collateral Trustee or any of its co-trustees or agents (whether
in an individual or representative capacity); and

(4) the Company delivers to the Collateral Trustee an Officers’ Certificate
stating that all Junior Asset Liens of the Collateral Trustee have been released
in compliance with all applicable provisions of the Junior Asset Lien Documents
and that the Pledgors are not required by any Junior Asset Lien Document to
grant any Junior Asset Lien upon any property,

then the Junior Asset Secured Trust Estate will terminate, except that all
provisions set forth in Sections 7.10, 7.11 and 7.21 that are enforceable by the
Collateral Trustee or any of its co-trustees or agents (whether in an individual
or representative capacity) will remain enforceable in accordance with their
terms.

The parties further declare and covenant that the Junior Asset Secured Trust
Estate will be held and distributed by the Collateral Trustee subject to the
further agreements herein.

SECTION 2.5 Priority of Liens. Notwithstanding (i) the date, manner or order of
grant, attachment or perfection of any First-Priority Asset Lien, First-Priority
Stock Lien, Junior Asset Lien or Junior Stock Lien, (ii) any provision of the
UCC or any other applicable Requirement of Law, or (iii) anything else contained
herein or in any other Security Document or any other circumstance whatsoever,
it is the intent of the parties that:

(1) this Agreement and the other Security Documents create four separate and
distinct Trust Estates and Liens: (1) the First-Priority Stock Secured Trust
Estate and First-Priority Stock Lien securing the payment and performance of the
First-Priority Stock Secured Obligations, (2) the Junior Stock Secured Trust
Estate and Junior Stock Lien securing the payment and performance of the Junior
Stock Secured Obligations, if any, (3) the First-Priority Asset Secured Trust
Estate and First-Priority Asset Lien securing the payment and performance of the
First-Priority Asset Secured Obligations, if any, and (4) the Junior Asset
Secured Trust Estate and Junior Asset Lien securing the payment and performance
of the Junior Asset Secured Obligations, if any;

(2) any Liens securing any First-Priority Stock Secured Obligations, whether now
or hereafter existing and regardless of how acquired or created, shall be senior
and prior to any Liens securing Junior Stock Secured Obligations on such Stock
Collateral and shall remain so, whether or not such Lien securing First-Priority
Stock Secured Obligations is junior or subordinate to any other Obligation or
any other Lien securing any other Obligation;

 

24



--------------------------------------------------------------------------------

(3) any Liens securing any First-Priority Asset Secured Obligations, whether now
or hereafter existing and regardless of how acquired or created, shall be senior
and prior to any Liens securing Junior Asset Secured Obligations on such Asset
Collateral and shall remain so, whether or not such Lien securing First-Priority
Asset Secured Obligations is junior or subordinate to any other Obligation or
any other Lien securing any other Obligation;

(4) any Liens securing any Junior Stock Secured Obligations, whether now or
hereafter existing and regardless of how acquired or created, whether by grant,
statute, operation of law, subrogation or otherwise, are subject and subordinate
to the Liens securing the First-Priority Stock Secured Obligations; and

(5) any Liens securing any Junior Asset Secured Obligations, whether now or
hereafter existing and regardless of how acquired or created, whether by grant,
statute, operation of law, subrogation or otherwise, are subject and subordinate
to any Liens securing any First-Priority Asset Secured Obligations.

SECTION 2.6 Restrictions on Enforcement of Junior Stock Liens.

(a) Until the Discharge of First-Priority Stock Secured Obligations, the holders
of First-Priority Stock Secured Obligations will have, subject to the exceptions
set forth below in clauses (1) through (4), the exclusive right to authorize and
direct the Collateral Trustee with respect to the Stock Lien Security Documents
and the Stock Collateral including, without limitation, the exclusive right to
authorize or direct the Collateral Trustee to enforce, collect or realize on any
Stock Collateral or exercise any other right or remedy with respect to the Stock
Collateral and no Junior Stock Lien Representative or holder of Junior Stock
Secured Obligations may authorize or direct the Collateral Trustee with respect
to such matters. Notwithstanding the foregoing, the holders of Junior Stock
Secured Obligations may direct the Collateral Trustee:

(1) without any condition or restriction whatsoever, at any time after the
Discharge of First-Priority Stock Secured Obligations;

(2) as necessary to redeem any Stock Collateral in a creditor’s redemption
permitted by law or to deliver any notice or demand necessary to enforce
(subject to the prior Discharge of First-Priority Stock Secured Obligations) any
right to claim, take or receive Proceeds of Stock Collateral remaining after the
Discharge of First-Priority Stock Secured Obligations in the event of
foreclosure or other enforcement of any Permitted Prior Stock Lien;

(3) as necessary to perfect or establish the priority (subject to First-Priority
Stock Liens) of the Junior Stock Liens upon any Stock Collateral, except that
the holders of Junior Stock Secured Obligations may not require the Collateral
Trustee to take any action to perfect any Stock Collateral through possession or
control other than the Collateral Trustee taking any action for possession or
control required by the holders

 

25



--------------------------------------------------------------------------------

of Junior Stock Liens and the Collateral Trustee agreeing pursuant to
Section 7.4 that the Collateral Trustee as agent for the benefit of the holders
of First-Priority Stock Secured Obligations agrees to act as agent for the
benefit of the holders of Junior Stock Secured Obligations; or

(4) as necessary to create, prove, preserve or protect (but not enforce) the
Junior Stock Liens upon any Stock Collateral.

(b) Until the Discharge of First-Priority Stock Secured Obligations, none of the
holders of Junior Stock Secured Obligations, the Collateral Trustee on behalf of
the holders of the Junior Stock Secured Obligations or any Junior Stock Lien
Representative will:

(1) request judicial relief, in an Insolvency or Liquidation Proceeding or in
any other court, that would hinder, delay, limit or prohibit the lawful exercise
or enforcement of any right or remedy otherwise available to the holders of
First-Priority Stock Secured Obligations in respect of the First-Priority Stock
Liens or that would limit, invalidate, avoid or set aside any First-Priority
Stock Lien or subordinate the First-Priority Stock Liens to the Junior Stock
Liens or grant the Junior Stock Liens equal ranking to the First-Priority Stock
Liens;

(2) oppose or otherwise contest any motion for relief from the automatic stay or
for any injunction against foreclosure or enforcement of First-Priority Stock
Liens made by any holder of First-Priority Stock Secured Obligations or any
First-Priority Stock Lien Representative in any Insolvency or Liquidation
Proceeding;

(3) oppose or otherwise contest any lawful exercise by any holder of
First-Priority Stock Secured Obligations or any First-Priority Stock Lien
Representative of the right to credit bid First-Priority Stock Secured Debt at
any sale in foreclosure of First-Priority Stock Liens;

(4) oppose or otherwise contest any other request for judicial relief made in
any court by any holder of First-Priority Stock Secured Obligations or any
First-Priority Stock Lien Representative relating to the lawful enforcement of
any First-Priority Stock Lien; or

(5) challenge the validity, enforceability, perfection or priority of the
First-Priority Stock Liens or this Agreement.

Notwithstanding the foregoing, both before and during an Insolvency or
Liquidation Proceeding, the holders of Junior Stock Secured Obligations and the
Junior Stock Lien Representatives may take any actions and exercise any and all
rights that would be available to a holder of unsecured claims, including,
without limitation, the commencement of an Insolvency or Liquidation Proceeding
against the Company or any other Pledgor in accordance with applicable law;
provided, that the holders of Junior Stock Secured Obligations and the Junior
Stock Lien Representatives may not take any of the actions prohibited by clauses
(1) through (5) of this Section 2.6(b) or oppose or contest any order that they
have agreed not to oppose or contest under Section 2.11.

 

26



--------------------------------------------------------------------------------

(c) Without in any way limiting the generality of Section 2.5, at any time prior
to the Discharge of First-Priority Stock Secured Obligations and after (1) the
commencement of any Insolvency or Liquidation Proceeding in respect of the
Company or any other Pledgor or (2) the Collateral Trustee and each Junior Stock
Lien Representative have received written notice from any First-Priority Stock
Lien Representative at the direction of an Act of Required Stock Secured
Debtholders stating that (A) any Series of First-Priority Stock Secured Debt has
become due and payable in full (whether at maturity, upon acceleration or
otherwise) or (B) the holders of First-Priority Stock Liens securing one or more
Series of First-Priority Stock Secured Debt have become entitled under any
First-Priority Stock Lien Documents to and desire to enforce any or all of the
First-Priority Stock Liens by reason of a default under such First-Priority
Stock Lien Documents, no payment of money (or the equivalent of money) shall be
made from the Proceeds of Stock Collateral by the Company or any other Pledgor
to any Junior Stock Lien Representative or any holder (or to the Collateral
Trustee or any Junior Stock Lien Representative, in each case for the benefit of
any holder) of Junior Stock Secured Obligations (including, without limitation,
payments and prepayments made for application to Junior Stock Secured
Obligations and all other payments and deposits made pursuant to any provision
of any Junior Stock Lien Document).

(d) All Proceeds of Stock Collateral received by any Junior Stock Lien
Representative or any holder (or by the Collateral Trustee or any Junior Stock
Lien Representative, in each case for the benefit of any holder) of Junior Stock
Secured Obligations in violation of Section 2.6(c) will be held by the
Collateral Trustee, the applicable Junior Stock Lien Representative or the
applicable holder of Junior Stock Secured Obligations for the account of the
holders of First-Priority Stock Liens and remitted to any First-Priority Stock
Lien Representative within three (3) days of receipt of such Proceeds. The
Junior Stock Liens will remain attached to and enforceable against all Proceeds
so held or remitted. All Proceeds of Stock Collateral received by the Collateral
Trustee, holders of Junior Stock Secured Obligations and Junior Stock Lien
Representatives not in violation of Section 2.6(c) will be received by the
Collateral Trustee, holders of Junior Stock Secured Obligations and the Junior
Stock Lien Representatives free from the First-Priority Stock Liens and all
other Liens except the Junior Stock Liens.

SECTION 2.7 Restrictions on Enforcement of Junior Asset Liens.

(a) Until the Discharge of First-Priority Asset Secured Obligations, the holders
of First-Priority Asset Secured Obligations will have, subject to the exceptions
set forth below in clauses (1) through (4), the exclusive right to authorize and
direct the Collateral Trustee with respect to the Asset Lien Security Documents
and the Asset Collateral including, without limitation, the exclusive right to
authorize or direct the Collateral Trustee to enforce, collect or realize on any
Asset Collateral or exercise any other right or remedy with respect to the Asset
Collateral and no Junior Asset Lien Representative or holder of Junior Asset
Secured Obligations may authorize or direct the Collateral Trustee with respect
to such matters. Notwithstanding the foregoing, the holders of Junior Asset
Secured Obligations may direct the Collateral Trustee:

(1) without any condition or restriction whatsoever, at any time after the
Discharge of First-Priority Asset Secured Obligations;

 

27



--------------------------------------------------------------------------------

(2) as necessary to redeem any Asset Collateral in a creditor’s redemption
permitted by law or to deliver any notice or demand necessary to enforce
(subject to the prior Discharge of First-Priority Asset Secured Obligations) any
right to claim, take or receive Proceeds of Asset Collateral remaining after the
Discharge of First-Priority Asset Secured Obligations in the event of
foreclosure or other enforcement of any Permitted Prior Asset Lien;

(3) as necessary to perfect or establish the priority (subject to First-Priority
Asset Liens) of the Junior Asset Liens upon any Asset Collateral, except that
the holders of Junior Asset Secured Obligations may not require the Collateral
Trustee to take any action to perfect any Asset Collateral through possession or
control other than the Collateral Trustee taking any action for possession or
control required by the holders of Junior Asset Liens and the Collateral Trustee
agreeing pursuant to Section 7.4 that the Collateral Trustee as agent for the
benefit of the holders of First-Priority Asset Secured Obligations agrees to act
as agent for the benefit of the holders of Junior Asset Secured Obligations; or

(4) as necessary to create, prove, preserve or protect (but not enforce) the
Junior Asset Liens upon any Asset Collateral.

(b) Until the Discharge of First-Priority Asset Secured Obligations, none of the
holders of Junior Asset Secured Obligations, the Collateral Trustee on behalf of
the holders of the Junior Asset Secured Obligations or any Junior Asset Lien
Representative will:

(1) request judicial relief, in an Insolvency or Liquidation Proceeding or in
any other court, that would hinder, delay, limit or prohibit the lawful exercise
or enforcement of any right or remedy otherwise available to the holders of
First-Priority Asset Secured Obligations in respect of the First-Priority Asset
Liens or that would limit, invalidate, avoid or set aside any First-Priority
Asset Lien or subordinate the First-Priority Asset Liens to the Junior Asset
Liens or grant the Junior Asset Liens equal ranking to the First-Priority Asset
Liens;

(2) oppose or otherwise contest any motion for relief from the automatic stay or
for any injunction against foreclosure or enforcement of First-Priority Asset
Liens made by any holder of First-Priority Asset Secured Obligations or any
First-Priority Asset Lien Representative in any Insolvency or Liquidation
Proceeding;

(3) oppose or otherwise contest any lawful exercise by any holder of
First-Priority Asset Secured Obligations or any First-Priority Asset Lien
Representative of the right to credit bid First-Priority Asset Secured Debt at
any sale in foreclosure of First-Priority Asset Liens;

(4) oppose or otherwise contest any other request for judicial relief made in
any court by any holder of First-Priority Asset Secured Obligations or any
First-Priority Asset Lien Representative relating to the lawful enforcement of
any First-Priority Asset Lien; or

 

28



--------------------------------------------------------------------------------

(5) challenge the validity, enforceability, perfection or priority of the
First-Priority Asset Liens.

Notwithstanding the foregoing, both before and during an Insolvency or
Liquidation Proceeding, the holders of Junior Asset Secured Obligations and the
Junior Asset Lien Representatives may take any actions and exercise any and all
rights that would be available to a holder of unsecured claims, including,
without limitation, the commencement of an Insolvency or Liquidation Proceeding
against the Company or any other Pledgor in accordance with applicable law;
provided, that the holders of Junior Asset Secured Obligations and the Junior
Asset Lien Representatives may not take any of the actions prohibited by clauses
(1) through (5) of this Section 2.7(b) or oppose or contest any order that they
have agreed not to oppose or contest under Section 2.11.

(c) Without in any way limiting the generality of Section 2.5, at any time prior
to the Discharge of First-Priority Asset Secured Obligations and after (1) the
commencement of any Insolvency or Liquidation Proceeding in respect of the
Company or any other Pledgor or (2) the Collateral Trustee and each Junior Asset
Lien Representative have received written notice from any First-Priority Asset
Lien Representative at the direction of an Act of Required Asset Secured
Debtholders stating that (A) any Series of First-Priority Asset Secured Debt has
become due and payable in full (whether at maturity, upon acceleration or
otherwise) or (B) the holders of First-Priority Asset Liens securing one or more
Series of First-Priority Asset Secured Debt have become entitled under any
First-Priority Asset Lien Documents to and desire to enforce any or all of the
First-Priority Asset Liens by reason of a default under such First-Priority
Asset Lien Documents, no payment of money (or the equivalent of money) shall be
made from the Proceeds of Asset Collateral by the Company or any other Pledgor
to any Junior Asset Lien Representative or any holder (or to the Collateral
Trustee or any Junior Asset Lien Representative, in each case for the benefit of
any holder) of Junior Asset Secured Obligations (including, without limitation,
payments and prepayments made for application to Junior Asset Secured
Obligations and all other payments and deposits made pursuant to any provision
of any Junior Asset Lien Document).

(d) All Proceeds of Asset Collateral received by any Junior Asset Lien
Representative or any holder (or by the Collateral Trustee or any Junior Asset
Lien Representative, in each case for the benefit of any holder) of Junior Asset
Secured Obligations in violation of Section 2.7(c) will be held by the
Collateral Trustee, the applicable Junior Asset Lien Representative or the
applicable holder of Junior Asset Secured Obligations for the account of the
holders of First-Priority Asset Liens and remitted to any First-Priority Asset
Lien Representative within three (3) days of receipt of such Proceeds. The
Junior Asset Liens will remain attached to and enforceable against all Proceeds
so held or remitted. All Proceeds of Asset Collateral received by the Collateral
Trustee, holders of Junior Asset Secured Obligations and Junior Asset Lien
Representatives not in violation of Section 2.7(c) will be received by the
Collateral Trustee, holders of Junior Asset Secured Obligations and the Junior
Asset Lien Representatives free from the First-Priority Asset Liens and all
other Liens except the Junior Asset Liens.

 

29



--------------------------------------------------------------------------------

SECTION 2.8 Waiver of Right of Marshalling.

(a) Prior to the Discharge of First-Priority Stock Secured Obligations, holders
of Junior Stock Secured Obligations, each Junior Stock Lien Representative and
the Collateral Trustee may not assert or enforce any right of marshalling
accorded to a junior lienholder, as against the holders of First-Priority Stock
Secured Obligations and the First-Priority Stock Lien Representatives (in their
capacity as priority lienholders).

(b) Following the Discharge of First-Priority Stock Secured Obligations, the
holders of Junior Stock Secured Obligations and any Junior Stock Lien
Representative may assert their right under the UCC or otherwise to any Proceeds
remaining following a sale or other disposition of Stock Collateral by, or on
behalf of, the holders of First-Priority Stock Secured Obligations.

(c) Prior to the Discharge of First-Priority Asset Secured Obligations, holders
of Junior Asset Secured Obligations, each Junior Asset Lien Representative and
the Collateral Trustee may not assert or enforce any right of marshalling
accorded to a junior lienholder, as against the holders of First-Priority Asset
Secured Obligations and the First-Priority Asset Lien Representatives (in their
capacity as priority lienholders).

(d) Following the Discharge of First-Priority Asset Secured Obligations, the
holders of Junior Asset Secured Obligations and any Junior Asset Lien
Representative may assert their right under the UCC or otherwise to any Proceeds
remaining following a sale or other disposition of Asset Collateral by, or on
behalf of, the holders of First-Priority Asset Secured Obligations.

SECTION 2.9 Discretion in Enforcement of First-Priority Liens.

(a) In exercising rights and remedies with respect to the Stock Collateral, the
holders of First-Priority Stock Secured Obligations may deliver to the
Collateral Trustee an Act of Required Stock Secured Debtholders so as to cause
the Collateral Trustee to enforce (or refrain from enforcing) the provisions of
this Agreement and exercise (or refrain from exercising) remedies hereunder or
any such rights and remedies, all in such order and in such manner as may be
permitted under this Agreement, including:

(1) the exercise or forbearance from exercise of all rights and remedies in
respect of the Stock Collateral and/or the First-Priority Stock Secured
Obligations;

(2) the enforcement or forbearance from enforcement of any First-Priority Stock
Lien in respect of the Stock Collateral;

(3) the exercise or forbearance from exercise of rights and powers of a holder
of shares of stock included in the First-Priority Stock Secured Trust Estate to
the extent provided in the Stock Lien Security Documents;

(4) the acceptance of the Stock Collateral in full or partial satisfaction of
the First-Priority Stock Secured Obligations; and

 

30



--------------------------------------------------------------------------------

(5) the exercise or forbearance from exercise of all rights and remedies of a
secured lender under the UCC or any similar law of any applicable jurisdiction
or in equity.

(b) In exercising rights and remedies with respect to the Asset Collateral, the
holders of First-Priority Asset Secured Obligations may deliver to the
Collateral Trustee an Act of Required Asset Secured Debtholders so as to cause
the Collateral Trustee to enforce (or refrain from enforcing) the provisions of
this Agreement and exercise (or refrain from exercising) remedies hereunder or
any such rights and remedies, all in such order and in such manner as may be
permitted under this Agreement, including:

(1) the exercise or forbearance from exercise of all rights and remedies in
respect of the Asset Collateral and/or the First-Priority Asset Secured
Obligations;

(2) the enforcement or forbearance from enforcement of any First-Priority Asset
Lien in respect of the Asset Collateral;

(3) the exercise or forbearance from exercise of rights and powers of a holder
of shares of stock included in the First-Priority Asset Secured Trust Estate to
the extent provided in the Asset Lien Security Documents;

(4) the acceptance of the Asset Collateral in full or partial satisfaction of
the First-Priority Asset Secured Obligations; and

(5) the exercise or forbearance from exercise of all rights and remedies of a
secured lender under the UCC or any similar law of any applicable jurisdiction
or in equity.

SECTION 2.10 Discretion in Enforcement of First-Priority Obligations.

(a) The requisite percentage or number of holders of any Series of
First-Priority Stock Secured Debt at the time outstanding as provided for in the
applicable First-Priority Stock Lien Documents and the First-Priority Stock Lien
Representatives on behalf of the holders of any Series of First-Priority Stock
Secured Debt may, at any time and from time to time, without the consent of or
notice to holders of Junior Stock Secured Obligations or the Junior Stock Lien
Representatives, without incurring responsibility to holders of Junior Stock
Secured Obligations and the Junior Stock Lien Representatives and without
impairing or releasing the subordination provided in this Agreement or the
obligations hereunder of holders of Junior Stock Secured Obligations and the
Junior Stock Lien Representatives, do any one or more of the following:

(1) change the manner, place or terms of payment or extend the time of payment
of, or renew or alter, the First-Priority Stock Secured Obligations in respect
of such Series of First-Priority Stock Secured Debt, or otherwise amend or
supplement in any manner such First-Priority Stock Secured Obligations, or any
instrument evidencing such First-Priority Stock Secured Obligations or any
agreement under which such First-Priority Stock Secured Obligations are
outstanding;

 

31



--------------------------------------------------------------------------------

(2) release any Person or entity liable in any manner for the collection of such
First-Priority Stock Secured Obligations;

(3) release the First-Priority Stock Lien granted by the First-Priority Stock
Lien Documents governing any such First-Priority Stock Secured Obligations on
all Stock Collateral; and

(4) exercise or refrain from exercising any rights against any Pledgor.

(b) The requisite percentage or number of holders of any Series of
First-Priority Asset Secured Debt at the time outstanding as provided for in the
applicable First-Priority Asset Lien Documents and the First-Priority Asset Lien
Representatives on behalf of the holders of any Series of First-Priority Asset
Secured Debt may may, at any time and from time to time, without the consent of
or notice to holders of Junior Asset Secured Obligations or the Junior Asset
Lien Representatives, without incurring responsibility to holders of Junior
Asset Secured Obligations and the Junior Asset Lien Representatives and without
impairing or releasing the subordination provided in this Agreement or the
obligations hereunder of holders of Junior Asset Secured Obligations and the
Junior Asset Lien Representatives, do any one or more of the following:

(1) change the manner, place or terms of payment or extend the time of payment
of, or renew or alter, the First-Priority Asset Secured Obligations in respect
of such Series of First-Priority Asset Secured Debt, or otherwise amend or
supplement in any manner such First-Priority Asset Secured Obligations, or any
instrument evidencing such First-Priority Asset Secured Obligations or any
agreement under which such First-Priority Asset Secured Obligations are
outstanding;

(2) release any Person or entity liable in any manner for the collection of such
First-Priority Asset Secured Obligations;

(3) release the First-Priority Asset Lien granted by the First-Priority Asset
Lien Documents governing any such First-Priority Asset Secured Obligations on
all Asset Collateral; and

(4) exercise or refrain from exercising any rights against any Pledgor.

SECTION 2.11 Insolvency or Liquidation Proceedings.

(a) If in any Insolvency or Liquidation Proceeding and prior to the Discharge of
First-Priority Stock Secured Obligations, the holders of First-Priority Stock
Secured Obligations by an Act of Required Stock Secured Debtholders consent to
any order:

(1) for use of cash collateral;

(2) approving a debtor-in-possession financing secured by a Lien that is senior
to or on a parity with all First-Priority Stock Liens upon any property of the
estate in such Insolvency or Liquidation Proceeding;

 

32



--------------------------------------------------------------------------------

(3) granting any relief on account of First-Priority Stock Secured Obligations
as adequate protection (or its equivalent) for the benefit of the holders of
First-Priority Stock Secured Obligations in the Stock Collateral subject to
First-Priority Stock Liens; or

(4) relating to a sale of assets of the Company or any other Pledgor that
provides, to the extent the Stock Collateral sold is to be free and clear of
Liens, that all First-Priority Stock Liens and Junior Stock Liens will attach to
the proceeds of the sale;

then, the holders of Junior Stock Secured Obligations and the Junior Stock Lien
Representatives, in their capacity as holders or representatives of secured
claims, will not oppose or otherwise contest the entry of such order, so long as
none of the holders of First-Priority Stock Secured Obligations or
First-Priority Stock Lien Representatives in any respect opposes or otherwise
contests any request made by any holder of Junior Stock Secured Obligations or
Junior Stock Lien Representative for the grant to the Collateral Trustee, for
the benefit of the holders of Junior Stock Secured Obligations and the Junior
Stock Lien Representatives, of a junior Lien upon any property on which a Lien
is (or is to be) granted under such order to secure the First-Priority Stock
Secured Obligations, co-extensive in all respects with, but subordinated (as set
forth in Section 2.5) to, such Lien and all First-Priority Stock Liens on such
property.

Notwithstanding the foregoing, both before and during an Insolvency or
Liquidation Proceeding, the holders of Junior Stock Secured Obligations and the
Junior Stock Lien Representatives may take any actions and exercise any and all
rights that would otherwise be available to a holder of unsecured claims,
including, without limitation, the commencement of Insolvency or Liquidation
Proceedings against any Pledgors in accordance with applicable law; provided,
however, that, both before and during an Insolvency or Liquidation Proceeding,
the holders of Junior Stock Secured Obligations and the Junior Stock Lien
Representatives may not take any of the actions prohibited under Section 2.6(b)
or oppose or contest any order that they have agreed not to oppose or contest
under clauses (1) through (4) of the preceding paragraph.

(b) The holders of Junior Stock Secured Obligations or any Junior Stock Lien
Representative will not file or prosecute in any Insolvency or Liquidation
Proceeding any motion for adequate protection (or any comparable request for
relief) based upon their interest in the Stock Collateral under the Junior Stock
Liens, except that:

(1) they may freely seek and obtain relief: (A) granting a junior Lien
co-extensive in all respects with, but subordinated (as set forth in
Section 2.5) to, all Liens granted in such Insolvency or Liquidation Proceeding
to, or for the benefit of, the holders of First-Priority Stock Secured
Obligations; or (B) in connection with the confirmation of any plan of
reorganization or similar dispositive restructuring plan; and

(2) they may freely seek and obtain any relief upon a motion for adequate
protection (or any comparable relief), without any condition or restriction
whatsoever, at any time after the Discharge of First-Priority Stock Secured
Obligations.

 

33



--------------------------------------------------------------------------------

(c) If in any Insolvency or Liquidation Proceeding and prior to the Discharge of
First-Priority Asset Secured Obligations, the holders of First-Priority Asset
Secured Obligations by an Act of Required Asset Secured Debtholders consent to
any order:

(1) for use of cash collateral;

(2) approving a debtor-in-possession financing secured by a Lien that is senior
to or on a parity with all First-Priority Asset Liens upon any property of the
estate in such Insolvency or Liquidation Proceeding;

(3) granting any relief on account of First-Priority Asset Secured Obligations
as adequate protection (or its equivalent) for the benefit of the holders of
First-Priority Asset Secured Obligations in the Asset Collateral subject to
First-Priority Asset Liens; or

(4) relating to a sale of assets of the Company or any other Pledgor that
provides, to the extent the Asset Collateral sold is to be free and clear of
Liens, that all First-Priority Asset Liens and Junior Asset Liens will attach to
the proceeds of the sale;

then, the holders of Junior Asset Secured Obligations and the Junior Asset Lien
Representatives, in their capacity as holders or representatives of secured
claims, will not oppose or otherwise contest the entry of such order, so long as
none of the holders of First-Priority Asset Secured Obligations or
First-Priority Asset Lien Representatives in any respect opposes or otherwise
contests any request made by any holder of Junior Asset Secured Obligations or
Junior Asset Lien Representative for the grant to the Collateral Trustee, for
the benefit of the holders of Junior Asset Secured Obligations and the Junior
Asset Lien Representatives, of a junior Lien upon any property on which a Lien
is (or is to be) granted under such order to secure the First-Priority Asset
Secured Obligations, co-extensive in all respects with, but subordinated (as set
forth in Section 2.5) to, such Lien and all First-Priority Asset Liens on such
property.

Notwithstanding the foregoing, both before and during an Insolvency or
Liquidation Proceeding, the holders of Junior Asset Secured Obligations and the
Junior Asset Lien Representatives may take any actions and exercise any and all
rights that would otherwise be available to a holder of unsecured claims,
including, without limitation, the commencement of Insolvency or Liquidation
Proceedings against any Pledgors in accordance with applicable law; provided,
however, that, both before and during an Insolvency or Liquidation Proceeding,
the holders of Junior Asset Secured Obligations and the Junior Asset Lien
Representatives may not take any of the actions prohibited under Section 2.7(b)
or oppose or contest any order that they have agreed not to oppose or contest
under clauses (1) through (4) of the preceding paragraph.

(d) The holders of Junior Asset Secured Obligations or any Junior Asset Lien
Representative will not file or prosecute in any Insolvency or Liquidation
Proceeding any motion for adequate protection (or any comparable request for
relief) based upon their interest in the Asset Collateral under the Junior Asset
Liens, except that:

(1) they may freely seek and obtain relief: (A) granting a junior Lien
co-extensive in all respects with, but subordinated (as set forth in
Section 2.5) to, all

 

34



--------------------------------------------------------------------------------

Liens granted in such Insolvency or Liquidation Proceeding to, or for the
benefit of, the holders of First-Priority Asset Secured Obligations; or (B) in
connection with the confirmation of any plan of reorganization or similar
dispositive restructuring plan; and

(2) they may freely seek and obtain any relief upon a motion for adequate
protection (or any comparable relief), without any condition or restriction
whatsoever, at any time after the Discharge of First-Priority Asset Secured
Obligations.

SECTION 2.12 Collateral Shared Equally and Ratably within Class. The parties to
this Agreement agree that the payment and satisfaction of all of the Secured
Obligations within each Class will be secured Equally and Ratably by the Liens
established in favor of the Collateral Trustee for the benefit of the Secured
Parties belonging to such Class. It is understood and agreed that nothing in
this Section 2.12 is intended to alter the priorities among Secured Parties
belonging to different Classes as provided in Section 2.5.

ARTICLE 3. OBLIGATIONS AND POWERS OF COLLATERAL TRUSTEE

SECTION 3.1 Undertaking of the Collateral Trustee.

(a) Subject to, and in accordance with, this Agreement, including without
limitation Section 5.3, the Collateral Trustee will, as trustee, for the benefit
solely and exclusively of the present and future Secured Parties:

(1) accept, enter into, hold, maintain, administer and enforce all Security
Documents, including all Collateral subject thereto, and all Liens created
thereunder, perform its obligations under the Security Documents and protect,
exercise and enforce the interests, rights, powers and remedies granted or
available to it under, pursuant to or in connection with the Security Documents;

(2) take all lawful and commercially reasonable actions permitted under the
Security Documents that it may deem necessary or advisable to protect or
preserve its interest in the Collateral subject thereto and such interests,
rights, powers and remedies;

(3) deliver and receive notices pursuant to the Security Documents, as directed
in writing by the relevant Secured Debt Representatives;

(4) sell, assign, collect, assemble, foreclose on, institute legal proceedings
with respect to, or otherwise exercise or enforce the rights and remedies of a
secured party (including a mortgagee, trust deed beneficiary and insurance
beneficiary or loss payee) with respect to the Collateral under the Security
Documents and its other interests, rights, powers and remedies;

(5) remit as provided in Section 3.4 all cash Proceeds received by the
Collateral Trustee from the collection, foreclosure or enforcement of its
interest in the Collateral under the Security Documents or any of its other
interests, rights, powers or remedies;

 

35



--------------------------------------------------------------------------------

(6) execute and deliver amendments to the Security Documents as from time to
time authorized pursuant to Section 7.1 accompanied by an Officers’ Certificate
to the effect that the amendment was permitted under Section 7.1; and

(7) release any Lien granted to it by any Security Document upon any Collateral
if and as required by Section 4.1(c).

(b) Each party to this Agreement acknowledges and consents to the undertaking of
the Collateral Trustee set forth in Section 3.1(a) and agrees to each of the
other provisions of this Agreement applicable to the Collateral Trustee.

(c) Notwithstanding anything to the contrary contained in this Agreement, the
Collateral Trustee will not commence any exercise of remedies or any foreclosure
actions or otherwise take any action or proceeding against (i) any of the Stock
Collateral (other than actions as necessary to prove, protect or preserve the
Liens securing the Stock Secured Obligations) unless and until it shall have
been directed by written notice of an Act of Required Stock Secured Debtholders
and then only in accordance with the provisions of this Agreement or (ii) any of
the Asset Collateral (other than actions as necessary to prove, protect or
preserve the Liens securing the Asset Secured Obligations) unless and until it
shall have been directed by written notice of an Act of Required Asset Secured
Debtholders and then only in accordance with the provisions of this Agreement.

(d) Notwithstanding anything to the contrary contained in this Agreement, no
Secured Debt Representative may serve as Collateral Trustee, provided that the
Trustee may serve as Collateral Trustee if the Trustee is the Secured Debt
Representative for each Series of Secured Debt that is then outstanding.

SECTION 3.2 Subordination of Liens. The Collateral Trustee will not subordinate
any Lien of the Collateral Trustee on any Collateral or consent to the
subordination of any Lien of the Collateral Trustee on any Collateral, except:

(a) as directed by (i) in the case of Liens on Stock Collateral, an Act of
Required Stock Secured Debtholders or (ii) in the case of Liens on Asset
Collateral, an Act of Required Asset Secured Debtholders, accompanied, in each
case, by an Officers’ Certificate to the effect that the release or
subordination was permitted by each applicable Secured Debt Document;

(b) as ordered pursuant to applicable law under a final and nonappealable order
or judgment of a court of competent jurisdiction; or

(c) for the subordination of (i) the Junior Stock Secured Trust Estate and the
Junior Stock Liens to the First-Priority Stock Secured Trust Estate and the
First-Priority Stock Liens or (ii) the Junior Asset Secured Trust Estate and the
Junior Asset Liens to the First-Priority Asset Secured Trust Estate and the
First-Priority Asset Liens.

 

36



--------------------------------------------------------------------------------

SECTION 3.3 Enforcement of Liens.

(a) If the Collateral Trustee at any time receives written notice that any event
has occurred that constitutes a default under any Stock Secured Debt Document
entitling the Collateral Trustee to foreclose upon, collect or otherwise enforce
its Liens on the Stock Collateral hereunder, the Collateral Trustee will
promptly deliver written notice thereof to each Stock Secured Debt
Representative. Thereafter, the Collateral Trustee may await direction by an Act
of Required Stock Secured Debtholders and will act, or decline to act, as
directed by an Act of Required Stock Secured Debtholders, in the exercise and
enforcement of the Collateral Trustee’s interests, rights, powers and remedies
in respect of the Stock Collateral or under the Stock Lien Security Documents or
applicable law and, following the initiation of such exercise of remedies, the
Collateral Trustee will act, or decline to act, with respect to the manner of
such exercise of remedies as directed by an Act of Required Stock Secured
Debtholders. Unless it has been directed to the contrary by an Act of Required
Stock Secured Debtholders, the Collateral Trustee in any event may (but will not
be obligated to) take or refrain from taking such action with respect to any
default under any Stock Secured Debt Document as it may deem advisable and in
the best interest of the holders of Stock Secured Obligations.

(b) If the Collateral Trustee at any time receives written notice that any event
has occurred that constitutes a default under any Asset Secured Debt Document
entitling the Collateral Trustee to foreclose upon, collect or otherwise enforce
its Liens on the Asset Collateral hereunder, the Collateral Trustee will
promptly deliver written notice thereof to each Asset Secured Debt
Representative. Thereafter, the Collateral Trustee may await direction by an Act
of Required Asset Secured Debtholders and will act, or decline to act, as
directed by an Act of Required Asset Secured Debtholders, in the exercise and
enforcement of the Collateral Trustee’s interests, rights, powers and remedies
in respect of the Asset Collateral or under the Asset Lien Security Documents or
applicable law and, following the initiation of such exercise of remedies, the
Collateral Trustee will act, or decline to act, with respect to the manner of
such exercise of remedies as directed by an Act of Required Asset Secured
Debtholders. Unless it has been directed to the contrary by an Act of Required
Asset Secured Debtholders, the Collateral Trustee in any event may (but will not
be obligated to) take or refrain from taking such action with respect to any
default under any Asset Secured Debt Document as it may deem advisable and in
the best interest of the holders of Asset Secured Obligations.

SECTION 3.4 Application of Proceeds.

(a) The Collateral Trustee will apply the Proceeds of any collection, sale,
foreclosure or other realization upon any Stock Collateral in the following
order of application:

FIRST, to the payment of all amounts payable under this Agreement on account of
the Collateral Trustee’s reasonable and documented fees, legal fees, costs and
expenses or other liabilities of any kind reasonably incurred by the Collateral
Trustee or any co-trustee or agent of the Collateral Trustee in connection with
any Stock Lien Security Document;

SECOND, to the respective First-Priority Stock Lien Representatives for
application to the payment of all outstanding First-Priority Stock Secured Debt
and any other First-Priority Stock Secured Obligations that are then due and
payable in such order as may be provided in the First-Priority Stock Lien
Documents in an amount sufficient to

 

37



--------------------------------------------------------------------------------

pay in full in cash all outstanding First-Priority Stock Secured Debt and all
other First-Priority Stock Secured Obligations that are then due and payable
(including all interest accrued thereon after the commencement of any Insolvency
or Liquidation Proceeding at the rate, including any applicable post-default
rate, specified in the First-Priority Stock Lien Documents, even if such
interest is not enforceable, allowable or allowed as a claim in such proceeding,
and including the discharge or cash collateralization (at the lower of (1) 105%
of the aggregate undrawn amount and (2) the percentage of the aggregate undrawn
amount required for release of Liens under the terms of the applicable
First-Priority Stock Lien Document) of all outstanding letters of credit, if
any, constituting First-Priority Stock Secured Debt);

THIRD, to the respective Junior Stock Lien Representatives for application to
the payment of all outstanding Junior Stock Secured Debt and any other Junior
Stock Secured Obligations that are then due and payable in such order as may be
provided in the Junior Stock Lien Documents in an amount sufficient to pay in
full in cash all outstanding Junior Stock Secured Debt and all other Junior
Stock Secured Obligations that are then due and payable (including, to the
extent legally permitted, all interest accrued thereon after the commencement of
any Insolvency or Liquidation Proceeding at the rate, including any applicable
post-default rate, specified in the Junior Stock Lien Documents, even if such
interest is not enforceable, allowable or allowed as a claim in such proceeding,
and including the discharge or cash collateralization (at the lower of (1) 105%
of the aggregate undrawn amount and (2) the percentage of the aggregate undrawn
amount required for release of Liens under the terms of the applicable Junior
Stock Lien Document) of all outstanding letters of credit, if any, constituting
Junior Stock Secured Debt); and

FOURTH, any surplus remaining after the payment in full in cash of amounts
described in the preceding clauses will be paid to the Company or the applicable
Pledgor, as the case may be, its successors or assigns, or as a court of
competent jurisdiction may direct.

(b) If any Junior Stock Lien Representative or any holder of a Junior Stock
Secured Obligation collects or receives any Proceeds of such foreclosure,
collection or other enforcement prior to written notice that all First-Priority
Stock Secured Obligations have been paid in full in accordance with
Section 3.4(a) above, whether after the commencement of an Insolvency or
Liquidation Proceeding or otherwise, such Junior Stock Lien Representative or
such holder of a Junior Stock Secured Obligation, as the case may be, will
forthwith deliver the same to the Collateral Trustee, for the account of the
holders of such First-Priority Stock Secured Obligations, to be applied in
accordance with Section 3.4(a). Until so delivered, such Proceeds will be
segregated and held by that Junior Stock Lien Representative or that holder of a
Junior Stock Secured Obligation, as the case may be, in trust for the benefit of
the holders of the First-Priority Stock Secured Obligations.

(c) The Collateral Trustee will apply the Proceeds of any collection, sale,
foreclosure or other realization upon any Asset Collateral and the Proceeds of
any title insurance policy required under any First-Priority Asset Lien Document
or Junior Asset Lien Document in the following order of application:

 

38



--------------------------------------------------------------------------------

FIRST, to the payment of all amounts payable under this Agreement on account of
the Collateral Trustee’s reasonable and documented fees, legal fees, costs and
expenses or other liabilities of any kind reasonably incurred by the Collateral
Trustee or any co-trustee or agent of the Collateral Trustee in connection with
any Asset Lien Security Document;

SECOND, to the respective First-Priority Asset Lien Representatives for
application to the payment of all outstanding First-Priority Asset Secured Debt
and any other First-Priority Asset Secured Obligations that are then due and
payable in such order as may be provided in the First-Priority Asset Lien
Documents in an amount sufficient to pay in full in cash all outstanding
First-Priority Asset Secured Debt and all other First-Priority Asset Secured
Obligations that are then due and payable (including all interest accrued
thereon after the commencement of any Insolvency or Liquidation Proceeding at
the rate, including any applicable post-default rate, specified in the
First-Priority Asset Lien Documents, even if such interest is not enforceable,
allowable or allowed as a claim in such proceeding, and including the discharge
or cash collateralization (at the lower of (1) 105% of the aggregate undrawn
amount and (2) the percentage of the aggregate undrawn amount required for
release of Liens under the terms of the applicable First-Priority Asset Lien
Document) of all outstanding letters of credit, if any, constituting
First-Priority Asset Secured Debt);

THIRD, to the respective Junior Asset Lien Representatives for application to
the payment of all outstanding Junior Asset Secured Debt and any other Junior
Asset Secured Obligations that are then due and payable in such order as may be
provided in the Junior Asset Lien Documents in an amount sufficient to pay in
full in cash all outstanding Junior Asset Secured Debt and all other Junior
Asset Secured Obligations that are then due and payable (including, to the
extent legally permitted, all interest accrued thereon after the commencement of
any Insolvency or Liquidation Proceeding at the rate, including any applicable
post-default rate, specified in the Junior Asset Lien Documents, even if such
interest is not enforceable, allowable or allowed as a claim in such proceeding,
and including the discharge or cash collateralization (at the lower of (1) 105%
of the aggregate undrawn amount and (2) the percentage of the aggregate undrawn
amount required for release of Liens under the terms of the applicable Junior
Asset Lien Document) of all outstanding letters of credit, if any, constituting
Junior Asset Secured Debt); and

FOURTH, any surplus remaining after the payment in full in cash of amounts
described in the preceding clauses will be paid to the Company or the applicable
Pledgor, as the case may be, its successors or assigns, or as a court of
competent jurisdiction may direct.

(d) If any Junior Asset Lien Representative or any holder of a Junior Asset
Secured Obligation collects or receives any Proceeds of such foreclosure,
collection or other enforcement prior to written notice that all First-Priority
Asset Secured Obligations have been paid in full in accordance with
Section 3.4(c) above, whether after the commencement of an Insolvency or
Liquidation Proceeding or otherwise, such Junior Asset Lien Representative or
such holder of a Junior Asset Secured Obligation, as the case may be, will
forthwith deliver the

 

39



--------------------------------------------------------------------------------

same to the Collateral Trustee, for the account of the holders of such
First-Priority Asset Secured Obligations, to be applied in accordance with
Section 3.4(c). Until so delivered, such Proceeds will be segregated and held by
that Junior Asset Lien Representative or that holder of a Junior Asset Secured
Obligation, as the case may be, in trust for the benefit of the holders of the
First-Priority Asset Secured Obligations.

(e) This section 3.4 is intended for the benefit of, and will be enforceable as
a third party beneficiary by, each present and future holder of Secured
Obligations, each present and future Secured Debt Representative and the
Collateral Trustee as holder of Liens on the Collateral. The Secured Debt
Representative of each future Series of Secured Debt will be required to deliver
a Collateral Trust Joinder including a lien sharing and priority confirmation as
provided in Section 3.8 at the time of incurrence of such Series of Secured
Debt.

(f) In connection with the application of Proceeds pursuant to Sections 3.4(a)
and (c), except as otherwise directed by an Act of Required Stock Secured
Debtholders or an Act of Required Asset Secured Debtholders, as the case may be,
the Collateral Trustee may sell any non-cash Proceeds for cash prior to the
application of the Proceeds thereof.

SECTION 3.5 Powers of the Collateral Trustee.

(a) The Collateral Trustee is irrevocably authorized and empowered to enter into
and perform its obligations and protect, perfect, exercise and enforce its
interests, rights, powers and remedies under the Security Documents and
applicable law and in equity and to act as set forth in this Article 3 or as
requested in any lawful directions given to it from time to time in respect of
any matter by (i) an Act of Required Stock Secured Debtholders, if such matter
relates to Stock Collateral or (ii) an Act of Required Asset Secured
Debtholders, if such matter relates to Asset Collateral.

(b) No Secured Debt Representative or holder of Secured Obligations will have
any liability whatsoever for any act or omission of the Collateral Trustee.

SECTION 3.6 Documents and Communications.

(a) The Collateral Trustee will permit each Stock Secured Debt Representative
and each holder of Stock Secured Obligations through its Stock Secured Debt
Representative upon reasonable written notice from time to time to inspect and
copy, at the cost and expense of the party requesting such copies, at such
reasonable times during normal business hours and only as often as may be
reasonably desired, any and all Stock Lien Security Documents and other
documents, notices, certificates, instructions or communications received by the
Collateral Trustee in its capacity as such.

(b) The Collateral Trustee will permit each Asset Secured Debt Representative
and each holder of Asset Secured Obligations through its Asset Secured Debt
Representative upon reasonable written notice from time to time to inspect and
copy, at the cost and expense of the party requesting such copies, at such
reasonable times during normal business hours and only as often as may be
reasonably desired, any and all Asset Lien Security Documents and other
documents, notices, certificates, instructions or communications received by the
Collateral Trustee in its capacity as such.

 

40



--------------------------------------------------------------------------------

SECTION 3.7 For Sole and Exclusive Benefit of Holders of Secured Obligations.
The Collateral Trustee will accept, hold, administer and enforce all Liens on
the Collateral at any time transferred or delivered to it and all other
interests, rights, powers and remedies at any time granted to or enforceable by
the Collateral Trustee and all other property of the Trust Estates solely and
exclusively for the benefit of the present and future holders of present and
future Secured Obligations, and will distribute all Proceeds received by it in
realization thereon or from enforcement thereof solely and exclusively pursuant
to the provisions of Section 3.4.

SECTION 3.8 Additional Secured Debt.

(a) The Collateral Trustee will, as trustee hereunder, perform its undertakings
set forth in Section 3.1(a) with respect to each holder of Secured Obligations
of a Series of Secured Debt that is issued or incurred after the date hereof
that:

(1) holds Secured Obligations that are identified as First-Priority Stock
Secured Debt, Junior Stock Secured Debt, First-Priority Asset Secured Debt or
Junior Asset Secured Debt in accordance with the procedures set forth in
Section 3.8(b); and

(2) signs, through its designated Secured Debt Representative identified
pursuant to Section 3.8(b), a Collateral Trust Joinder and delivers the same to
the Collateral Trustee.

(b) The Company will be permitted to designate as an additional holder of
Secured Obligations hereunder each Person who is, or who becomes, the registered
holder of First-Priority Stock Secured Debt, Junior Stock Secured Debt,
First-Priority Asset Secured Debt or Junior Asset Secured Debt incurred by the
Company or any other Pledgor after the date of this Agreement in accordance with
the terms of all applicable Secured Debt Documents. The Company may only effect
such designation by delivering to the Collateral Trustee an Additional Secured
Debt Designation:

(1) stating that the Company or such other Pledgor intends to incur additional
Secured Debt (“Additional Secured Debt”) which will either be (i) First-Priority
Stock Secured Debt permitted by each applicable Stock Secured Debt Document to
be secured by a First-Priority Stock Lien Equally and Ratably with all
previously existing and future First-Priority Stock Secured Debt, (ii) Junior
Stock Secured Debt permitted by each applicable Stock Secured Debt Document to
be secured with a Junior Stock Lien Equally and Ratably with all previously
existing and future Junior Stock Secured Debt, (iii) First-Priority Asset
Secured Debt permitted by each applicable Asset Secured Debt Document to be
secured by a First-Priority Asset Lien Equally and Ratably with all previously
existing and future First-Priority Asset Secured Debt or (iv) Junior Asset
Secured Debt permitted by each applicable Asset Secured Debt Document to be
secured with a Junior Asset Lien Equally and Ratably with all previously
existing and future Junior Asset Secured Debt;

(2) specifying the name and address of the Secured Debt Representative for such
series of Additional Secured Debt for purposes of Section 7.7; and

 

41



--------------------------------------------------------------------------------

(3) stating the Company has caused a copy of the Additional Secured Debt
Designation to be delivered to (i) each then existing Stock Secured Debt
Representative, if the Additional Secured Debt is Stock Secured Debt or
(ii) each then existing Asset Secured Debt Representative, if the Additional
Secured Debt is Asset Secured Debt.

Although the Company shall be required to deliver a copy of each Additional
Secured Debt Designation and each Collateral Trust Joinder to each then existing
Stock Secured Debt Representative, if the Additional Secured Debt is Stock
Secured Debt, or each then existing Asset Secured Debt Representative, if the
Additional Secured Debt is Asset Secured Debt, the failure to so deliver a copy
of the Additional Secured Debt Designation and/or Collateral Trust Joinder to
any then existing Stock Secured Debt Representative or to any then existing
Asset Secured Debt Representative, as the case may be, shall not affect the
status of such debt as Additional Secured Debt if the other requirements of this
Section 3.8 are complied with. Each of the Collateral Trustee and the other then
existing Stock Secured Debt Representatives or the other then existing Asset
Secured Debt Representatives, as the case may be, shall have the right to
request that the Company use commercially reasonable efforts to provide a copy
of any legal opinion of counsel provided to the holders of Additional Secured
Debt or their Secured Debt Representative as to the Additional Secured Debt
being secured by a valid and perfected security interest; provided, however,
that such legal opinion or opinions need not address any collateral of a type or
located in a jurisdiction not previously covered by any legal opinion delivered
by or on behalf of the Company. Notwithstanding the foregoing, nothing in this
Agreement will be construed to allow the Company or any other Pledgor to incur
additional Debt unless otherwise permitted by the terms of all applicable
Secured Debt Documents.

ARTICLE 4. OBLIGATIONS ENFORCEABLE BY THE COMPANY AND THE OTHER PLEDGORS

SECTION 4.1 Release of Liens on Collateral.

(a) The Collateral Trustee’s Liens upon the Stock Collateral will be released:

(1) in whole, upon (A) payment in full and discharge of all outstanding Stock
Secured Debt and all other Stock Secured Obligations that are outstanding, due
and payable at the time all of the Stock Secured Debt is paid in full and
discharged and (B) termination or expiration of all commitments to extend credit
under all Stock Secured Debt Documents and the cancellation or termination or
cash collateralization (at the lower of (1) 105% of the aggregate undrawn amount
and (2) the percentage of the aggregate undrawn amount required for release of
Liens under the terms of the applicable Stock Secured Debt Documents) of all
outstanding letters of credit, if any, issued pursuant to any Stock Secured Debt
Documents;

(2) as to any Stock Collateral that is sold, transferred or otherwise disposed
of by the Company or any other Pledgor (including by way of merger or
consolidation) to a Person that is not (either before or after such sale,
transfer or disposition) the Company or a Guarantor in a transaction or other
circumstance that does not violate Section 4.6 of each of the Supplemental
Indentures and is not prohibited by

 

42



--------------------------------------------------------------------------------

any of the other Stock Secured Debt Documents, at the time of such sale,
transfer or other disposition or to the extent of the interest sold, transferred
or otherwise disposed of; provided, that the Collateral Trustee’s Liens upon the
Stock Collateral will not be released if the sale or disposition is subject to
Section 801 of the Base Indenture or Section 9.4 of each of the Supplemental
Indentures;

(3) as to any Stock Collateral constituting pledged Capital Stock of a
Subsidiary of the Company, upon liquidation and dissolution of that Subsidiary
in a transaction that is not prohibited by any of the Stock Secured Debt
Documents;

(4) as to any Stock Collateral owned by a Guarantor, upon the release of that
Guarantor from its Guarantee in accordance with the terms of the Stock Secured
Debt Documents;

(5) as to a release of any or all of the Stock Collateral, if (A) consent to
release of that Stock Collateral has been given by the requisite percentage or
number of holders of each Series of Stock Secured Debt at the time outstanding
as provided for in the applicable Stock Secured Debt Documents and (B) the
Company has delivered an Officers’ Certificate to the Collateral Trustee
certifying that any such necessary consents have been obtained; and

(6) as otherwise permitted by the Indenture and each other Stock Secured Debt
Document.

(b) The Collateral Trustee’s Liens upon the Asset Collateral will be released:

(1) in whole, upon (A) payment in full and discharge of all outstanding Asset
Secured Debt and all other Asset Secured Obligations that are outstanding, due
and payable at the time all of the Asset Secured Debt is paid in full and
discharged and (B) termination or expiration of all commitments to extend credit
under all Asset Secured Debt Documents and the cancellation or termination or
cash collateralization (at the lower of (1) 105% of the aggregate undrawn amount
and (2) the percentage of the aggregate undrawn amount required for release of
Liens under the terms of the applicable Asset Secured Debt Documents) of all
outstanding letters of credit issued pursuant to any Asset Secured Debt
Documents;

(2) as to any Asset Collateral that is sold, transferred or otherwise disposed
of by the Company or any other Pledgor (including by way of merger or
consolidation) to a Person that is not (either before or after such sale,
transfer or disposition) the Company or a Guarantor in a transaction or other
circumstance that does not violate Section 4.6 of each of the Supplemental
Indentures and is not prohibited by any of the other Asset Secured Debt
Documents, at the time of such sale, transfer or other disposition or to the
extent of the interest sold, transferred or otherwise disposed of; provided,
that the Collateral Trustee’s Liens upon the Asset Collateral will not be
released if the sale or disposition is subject to Section 801 of the Base
Indenture or Section 9.4 of each of the Supplemental Indentures;

 

43



--------------------------------------------------------------------------------

(3) as to any Asset Collateral constituting pledged Capital Stock of a
Subsidiary of the Company, upon liquidation and dissolution of that Subsidiary
in a transaction that is not prohibited by any of the Asset Secured Debt
Documents;

(4) as to any Asset Collateral owned by a Guarantor, upon the release of that
Guarantor from its Guarantee in accordance with the terms of the Asset Secured
Debt Documents;

(5) as to a release of less than all or substantially all of the Asset
Collateral, if consent to the release of all First-Priority Asset Liens on such
Asset Collateral has been given by an Act of Required Asset Secured Debtholders,
in which case both the Collateral Trustee’s First-Priority Asset Lien and its
Junior Asset Lien on such Asset Collateral will be released;

(6) as to a release of all or substantially all of the Asset Collateral, if
(A) consent to release of that Asset Collateral has been given by the requisite
percentage or number of holders of each Series of Asset Secured Debt at the time
outstanding as provided for in the applicable Asset Secured Debt Documents and
(B) the Company has delivered an Officers’ Certificate to the Collateral Trustee
certifying that any such necessary consents have been obtained; and

(7) as otherwise permitted by the Indenture and each other Asset Secured Debt
Document.

(c) The Collateral Trustee agrees for the benefit of the Company and the other
Pledgors that if the Collateral Trustee at any time receives:

(1) an Officers’ Certificate stating that (A) each signing officer has read
Article 4 of this Agreement and understands the provisions and the definitions
relating hereto, (B) such officer has made such examination or investigation as
is necessary to enable him or her to express an informed opinion as to whether
or not the conditions precedent in this Agreement and all other Secured Debt
Documents, if any, relating to the release of the applicable Collateral have
been complied with, (C) in the opinion of such officer, such conditions
precedent, if any, have been complied with and, if applicable, (D) in the
opinion of such officer, each proposed instrument releasing such Lien as to such
property is in recordable form;

(2) the proposed instrument or instruments releasing such Lien as to such
property in recordable form, if applicable (as certified in the Officers’
Certificate contemplated in clause (1) above); and

(3) (i) in the case of any release pursuant to Section 4.1(a), prior to the
Discharge of First-Priority Stock Secured Obligations, the written confirmation
of each First-Priority Stock Lien Representative (or, at any time after the
Discharge of First-Priority Stock Secured Obligations, each Junior Stock Lien
Representative) (such confirmation to be given following receipt of, and based
solely on, the Officers’ Certificate described in clause (1) above) that, in its
view, such release is permitted by Section 4.1(a) and the respective Stock
Secured Debt Documents governing the Stock

 

44



--------------------------------------------------------------------------------

Secured Obligations the holders of which such Stock Secured Debt Representative
represents, or (ii) in the case of any release pursuant to Section 4.1(b), prior
to the Discharge of First-Priority Asset Secured Obligations, the written
confirmation of each First-Priority Asset Lien Representative (or, at any time
after the Discharge of First-Priority Asset Secured Obligations, each Junior
Asset Lien Representative) (such confirmation to be given following receipt of,
and based solely on, the Officers’ Certificate described in clause (1) above)
that, in its view, such release is permitted by Section 4.1(b) and the
respective Asset Secured Debt Documents governing the Asset Secured Obligations
the holders of which such Asset Secured Debt Representative represents;

then the Collateral Trustee will execute (with such acknowledgements and/or
notarizations as are required) and deliver such release to the Company or other
applicable Pledgor on or before the later of (x) the date specified in such
request for such release and (y) the fifth Business Day after the date of
receipt of the items required by this Section 4.1(c) by the Collateral Trustee.

(d) The Collateral Trustee hereby agrees that:

(1) in the case of any release pursuant to clause (2) of Section 4.1(a) or
Section 4.1(b), if the terms of any such sale, transfer or other disposition
require the payment of the purchase price to be contemporaneous with the
delivery of the applicable release, then, at the written request of and at the
expense of the Company or other applicable Pledgor, the Collateral Trustee will
either (A) be present at and deliver the release at the closing of such
transaction or (B) deliver the release under customary escrow arrangements that
permit such contemporaneous payment and delivery of the release; and

(2) at any time when a Secured Debt Default under a Series of Secured Debt that
constitutes Junior Asset Secured Debt has occurred and is continuing and the
Collateral Trustee has received notice of such Secured Debt Default, promptly
upon but in any event not more than three (3) Business Days after the receipt by
it of any Act of Required Asset Secured Debtholders pursuant to
Section 4.1(b)(5), the Collateral Trustee will deliver a copy of any such Act of
Required Asset Secured Debtholders to each Asset Secured Debt Representative.

(e) Each Secured Debt Representative hereby agrees that:

(1) as soon as reasonably practicable after receipt of an Officers’ Certificate
from the Company pursuant to Section 4.1(c)(1) it will, to the extent required
by such Section, either provide (A) the written confirmation required by
Section 4.1(c)(3), (B) a written statement that such release is not permitted by
Section 4.1(a) or Section 4.1(b), as applicable, or (C) a request for further
information from the Company reasonably necessary to determine whether the
proposed release is permitted by Section 4.1(a) or Section 4.1(b), as
applicable, and after receipt of such information such Secured Debt
Representative will as soon as reasonably practicable either provide the written
confirmation or statement required pursuant to clause (A) or (B), as applicable;
and

 

45



--------------------------------------------------------------------------------

(2) promptly upon but in any event not more than three (3) Business Days after
the receipt by it of any notice from the Collateral Trustee pursuant to
Section 4.1(d)(2), such Secured Debt Representative will deliver a copy of such
notice to each registered holder of the Series of Secured Debt for which it acts
as Secured Debt Representative.

SECTION 4.2 Delivery of Copies to Secured Debt Representatives. The Company will
deliver to (i) each Stock Secured Debt Representative, in the case of any
release pursuant to Section 4.1(a) or (ii) each Asset Secured Debt
Representative, in the case of a release pursuant to Section 4.1(b), a copy of
each Officers’ Certificate delivered to the Collateral Trustee pursuant to
Section 4.1(c), together with copies of all documents delivered to the
Collateral Trustee with such Officers’ Certificate. The Secured Debt
Representatives receiving such copies will not be obligated to take notice
thereof or to act thereon, subject to Section 4.1(e).

SECTION 4.3 Collateral Trustee not Required to Serve, File or Record. The
Collateral Trustee is not required to serve, file, register or record any
instrument releasing or subordinating its Liens on any Collateral; provided,
however, that if the Company or any other Pledgor shall make a written demand
for a termination statement under Section 9-513(c) of the UCC, the Collateral
Trustee shall comply with the written request of such Company or Pledgor to
comply with the requirements of such UCC provision; provided, further, that the
Collateral Trustee must first confirm with the applicable Secured Debt
Representatives that the requirements of such UCC provisions have been
satisfied.

SECTION 4.4 Release of Liens in Respect of Notes. The Collateral Trustee’s
First-Priority Stock Lien and, if applicable, First-Priority Asset Lien will no
longer secure any Series of Notes outstanding under the Indenture or any other
Obligations in respect of such Series of Notes under the Indenture, and the
right of the holders of such Series of Notes and such Obligations to the
benefits and Proceeds of the Collateral Trustee’s First-Priority Stock Lien on
the Stock Collateral and First-Priority Asset Lien, if any, on the Asset
Collateral will terminate and be discharged:

(1) upon satisfaction and discharge of the Indenture as set forth under Article
Four of the Base Indenture;

(2) upon a Defeasance or Covenant Defeasance (each as defined under the
Supplemental Indentures) of such Series of Notes as set forth under Article Six
of the applicable Supplemental Indenture;

(3) upon payment in full and discharge of all of such Series of Notes
outstanding under the Indenture and all Obligations in respect of such Series of
Notes that are outstanding, due and payable under the Indenture at the time such
Series of Notes are paid in full and discharged; or

 

46



--------------------------------------------------------------------------------

(4) in whole or in part, with the consent of the holders of the requisite
percentage of the Notes then outstanding in respect of such Series of Notes in
accordance with Article Nine of the Base Indenture, as supplemented by Article
Seven of the applicable Supplemental Indenture.

ARTICLE 5. IMMUNITIES OF THE COLLATERAL TRUSTEE

SECTION 5.1 No Implied Duty. The Collateral Trustee will not have any fiduciary
duties nor will it have responsibilities or obligations other than those
expressly assumed by it in this Agreement and the other Security Documents. The
Collateral Trustee will not be required to take any action that is contrary to
applicable law or any provision of this Agreement or the other Security
Documents.

SECTION 5.2 Appointment of Agents and Advisors. The Collateral Trustee may
execute any of the trusts or powers hereunder or perform any duties hereunder
either directly or by or through agents, attorneys, accountants, appraisers or
other experts or advisors selected by it in good faith as it may reasonably
require and will not be responsible for any misconduct or negligence on the part
of any of them.

SECTION 5.3 Other Agreements. The Collateral Trustee has accepted and is bound
by the Security Documents executed by the Collateral Trustee as of the date of
this Agreement and, as directed by an Act of Required Stock Secured Debtholders
or an Act of Required Asset Secured Debtholders, as the case may be, the
Collateral Trustee shall execute additional Stock Lien Security Documents or
Asset Lien Security Documents, respectively, delivered to it after the date of
this Agreement; provided, however, that such additional Security Documents do
not adversely affect the rights, privileges, benefits and immunities of the
Collateral Trustee; provided, further, that the Collateral Trustee may execute
additional Security Documents without the direction of an Act of Required Stock
Secured Debtholders or an Act of Required Asset Secured Debtholders if it is
executing such additional Security Documents in its capacity other than as
Collateral Trustee. The Collateral Trustee will not otherwise be bound by, or be
held obligated by, the provisions of any credit agreement, indenture or other
agreement governing Secured Debt (other than this Agreement and the other
Security Documents). Each Security Document must contain an express statement
that it is subject to this Agreement.

SECTION 5.4 Solicitation of Instructions.

(a) The Collateral Trustee may at any time solicit written confirmatory
instructions, in the form of an Act of Required Stock Secured Debtholders or an
Act of Required Asset Secured Debtholders, as the case may be, an Officers’
Certificate or an order of a court of competent jurisdiction, as to any action
that it may be requested or required to take, or that it may propose to take, in
the performance of any of its obligations under this Agreement or the other
Security Documents.

(b) No written direction given to the Collateral Trustee by an Act of Required
Stock Secured Debtholders or an Act of Required Asset Secured Debtholders that
in the sole judgment of the Collateral Trustee imposes, purports to impose or
might reasonably be expected to impose upon the Collateral Trustee any
obligation or liability not set forth in or arising under this Agreement and the
other Security Documents will be binding upon the Collateral Trustee unless the
Collateral Trustee elects, at its sole option, to accept such direction.

 

47



--------------------------------------------------------------------------------

SECTION 5.5 Limitation of Liability. The Collateral Trustee will not be
responsible or liable for any action taken or omitted to be taken by it
hereunder or under any other Security Document, except for its own negligence,
bad faith or willful misconduct as determined by a court of competent
jurisdiction.

SECTION 5.6 Documents in Satisfactory Form. The Collateral Trustee will be
entitled to require that all agreements, certificates, opinions, instruments and
other documents at any time submitted to it, including those expressly provided
for in this Agreement, be delivered to it in a form and with substantive
provisions reasonably satisfactory to it.

SECTION 5.7 Entitled to Rely. The Collateral Trustee may seek and rely upon, and
shall be fully protected in relying upon, any judicial order or judgment, upon
any advice, opinion or statement of legal counsel, independent consultants and
other experts selected by it in good faith and upon any certification,
instruction, notice or other writing delivered to it by the Company or any other
Pledgor in compliance with the provisions of this Agreement or delivered to it
by any Secured Debt Representative as to the holders of Secured Obligations for
whom it acts, without being required to determine the authenticity thereof or
the correctness of any fact stated therein or the propriety or validity of
service thereof. The Collateral Trustee may act in reliance upon any instrument
comporting with the provisions of this Agreement or any signature reasonably
believed by it to be genuine and may assume that any Person purporting to give
notice or receipt or advice or make any statement or execute any document in
connection with the provisions hereof or the other Security Documents has been
duly authorized to do so. To the extent an Officers’ Certificate or opinion of
counsel is required or permitted under this Agreement to be delivered to the
Collateral Trustee in respect of any matter, the Collateral Trustee may rely
conclusively on an Officers’ Certificate or opinion of counsel as to such matter
and such Officers’ Certificate or opinion of counsel shall be full warranty and
protection to the Collateral Trustee for any action taken, suffered or omitted
by it under the provisions of this Agreement and the other Security Documents.

SECTION 5.8 Secured Debt Default. The Collateral Trustee will not be required to
inquire as to the occurrence or absence of any Secured Debt Default and will not
be affected by or required to act upon any notice or knowledge as to the
occurrence of any Secured Debt Default unless and until it is directed by an Act
of Required Stock Secured Debtholders or an Act of Required Asset Secured
Debtholders, as the case may be.

SECTION 5.9 Actions by Collateral Trustee.

(a) As to any matter not expressly provided for by this Agreement or the other
Security Documents, the Collateral Trustee will act or refrain from acting as
directed by an Act of Required Stock Secured Debtholders or an Act of Required
Asset Secured Debtholders, as the case may be, and will be fully protected if it
does so, and any action taken, suffered or omitted pursuant hereto or thereto
shall be binding on the holders of the applicable Secured Obligations.

 

48



--------------------------------------------------------------------------------

(b) The Collateral Trustee shall not be obligated to execute any document
whatsoever if in the sole judgment of the Collateral Trustee such document
imposes, purports to impose or might reasonably be expected to impose upon the
Collateral Trustee any obligation or liability not set forth in or arising under
this Agreement or any other Security Document unless the Collateral Trustee
elects, at its sole option, to execute such document. Notwithstanding anything
to the contrary contained herein, in no event shall the Collateral Trustee be
subject to any document that it has not executed.

SECTION 5.10 Security or Indemnity in favor of the Collateral Trustee. The
Collateral Trustee will not be required to advance or expend any funds or
otherwise incur any financial liability in the performance of its duties or the
exercise of its powers or rights hereunder unless it has been provided with
security or indemnity reasonably satisfactory to it against any and all
liability or expense which may be incurred by it by reason of taking or
continuing to take such action.

SECTION 5.11 Rights of the Collateral Trustee. In the event of any conflict
between any terms and provisions set forth in this Agreement and those set forth
in any other Security Document, the terms and provisions of this Agreement shall
supersede and control the terms and provisions of such other Security Document.
In the event there is any bona fide, good faith disagreement between the other
parties to this Agreement or any of the other Security Documents resulting in
adverse claims being made in connection with Collateral held by the Collateral
Trustee and the terms of this Agreement or any of the other Security Documents
do not unambiguously mandate the action the Collateral Trustee is to take or not
to take in connection therewith under the circumstances then existing, or the
Collateral Trustee is in doubt as to what action it is required to take or not
to take hereunder or under the other Security Documents, it will be entitled to
refrain from taking any action (and will incur no liability for doing so) until
directed otherwise in writing by a request signed jointly by the parties hereto
entitled to give such direction or by order of a court of competent
jurisdiction.

In no event shall the Collateral Trustee be responsible or liable for any
failure or delay in the performance of its obligations hereunder arising out of
or caused by, directly or indirectly, forces beyond its control, including,
without limitation, strikes, work stoppages, accidents, acts of war or
terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software and hardware) services; it being understood
that the Collateral Trustee shall use reasonable efforts which are consistent
with accepted practices in the banking industry to resume performance as soon as
practicable under the circumstances.

In no event shall the Collateral Trustee be responsible or liable for special,
indirect, or consequential loss or damage of any kind whatsoever (including, but
not limited to, loss of profit) irrespective of whether the Collateral Trustee
has been advised of the likelihood of such loss or damage and regardless of the
form of action.

The Collateral Trustee agrees to accept and act upon instructions or directions
pursuant to this Agreement sent by unsecured e-mail (in .pdf format), facsimile
transmission or other similar unsecured electronic methods; provided, however,
that (a) the party providing such written instructions, subsequent to such
transmission of written instructions, shall provide the originally

 

49



--------------------------------------------------------------------------------

executed instructions or directions to the Collateral Trustee in a timely
manner, and (b) such originally executed instructions or directions shall be
signed by an authorized representative of the party providing such instructions
or directions. If the party elects to give the Collateral Trustee e-mail or
facsimile instructions (or instructions by a similar electronic method) and the
Collateral Trustee in its discretion elects to act upon such instructions, the
Collateral Trustee’s understanding of such instructions shall be deemed
controlling. The Collateral Trustee shall not be liable for any losses, costs or
expenses arising directly or indirectly from the Collateral Trustee’s reliance
upon and compliance with such instructions notwithstanding such instructions
conflict or are inconsistent with a subsequent written instruction. The party
providing electronic instructions agrees to assume all risks arising out of the
use of such electronic methods to submit instructions and directions to the
Collateral Trustee, including without limitation the risk of the Collateral
Trustee acting on unauthorized instructions, and the risk or interception and
misuse by third parties.

In acting under and by virtue of this Agreement and any Security Document to
which the Trustee is subject, the Trustee shall have all of the rights granted
to it under the Indenture, all of which are incorporated by reference herein and
therein, mutatis mutandis. Furthermore, in acting under this Agreement or any
Security Document, all of the rights, protections and immunities granted to the
Trustee under the Indenture shall inure to the benefit of the Collateral Trustee
hereunder and thereunder.

SECTION 5.12 Limitations on Duty of Collateral Trustee in Respect of Collateral.

(a) Beyond the exercise of reasonable care in the custody of Collateral in its
possession, the Collateral Trustee will have no duty as to any Collateral in its
possession or control or in the possession or control of any agent or bailee or
any income thereon or as to preservation of rights against prior parties or any
other rights pertaining thereto and the Collateral Trustee will not be
responsible for filing any financing or continuation statements or recording any
documents or instruments in any public office at any time or times or otherwise
perfecting or maintaining the perfection of any Liens on the Collateral. The
Collateral Trustee will be deemed to have exercised reasonable care in the
custody of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which it accords its own property, and the
Collateral Trustee will not be liable or responsible for any loss or diminution
in the value of any of the Collateral by reason of the act or omission of any
carrier, forwarding agency or other agent or bailee selected by the Collateral
Trustee in good faith.

(b) The Collateral Trustee will not be responsible for the existence,
genuineness or value of any of the Collateral or for the validity, perfection,
priority or enforceability of the Liens in any of the Collateral, whether
impaired by operation of law or by reason of any action or omission to act on
its part hereunder, except to the extent such action or omission constitutes
negligence, bad faith or willful misconduct on the part of the Collateral
Trustee, for the validity or sufficiency of the Collateral or any agreement or
assignment contained therein, for the validity of the title of any Pledgor to
the Collateral, for insuring the Collateral or for the payment of taxes,
charges, assessments or Liens upon the Collateral or otherwise as to the
maintenance of the Collateral. The preparation, filing and recordation of any
and all financing statements and continuation statements necessary to perfect
any Liens on any

 

50



--------------------------------------------------------------------------------

Collateral shall be the sole responsibility of the Pledgors, and the Collateral
Trustee shall be under no obligation whatsoever to effect such filings. The
Collateral Trustee hereby disclaims any representation or warranty to the
present and future holders of the Secured Obligations concerning the perfection
of the Liens granted hereunder or in the value of any of the Collateral.

SECTION 5.13 Assumption of Rights, Not Assumption of Duties. Notwithstanding
anything to the contrary contained herein:

(1) each of the parties thereto will remain liable under each of the Security
Documents (other than this Agreement) to the extent set forth therein to perform
all of their respective duties and obligations thereunder to the same extent as
if this Agreement had not been executed;

(2) the exercise by the Collateral Trustee of any of its rights, remedies or
powers hereunder will not release such parties from any of their respective
duties or obligations under the other Security Documents; and

(3) the Collateral Trustee will not be obligated to perform any of the
obligations or duties of any of the parties thereunder other than the
obligations and duties of the Collateral Trustee.

SECTION 5.14 No Liability for Clean Up of Hazardous Materials. In the event that
the Collateral Trustee is required or elects to acquire title to an asset for
any reason, or take any managerial action of any kind in regard thereto, in
order to carry out any fiduciary or trust obligation for the benefit of another,
which in the Collateral Trustee’s sole discretion may cause the Collateral
Trustee to be considered an “owner or operator” under any environmental laws or
otherwise cause the Collateral Trustee to incur, or be exposed to, any
environmental liability or any liability under any other federal, state or local
law, the Collateral Trustee reserves the right, at any time, instead of taking
such action, either to resign as Collateral Trustee or to arrange for the
transfer of the title or control of the asset to a court appointed receiver. The
Collateral Trustee will not be liable to any Person for any environmental
liability or any environmental claims or contribution actions under any federal,
state or local law, rule or regulation by reason of the Collateral Trustee’s
actions and conduct as authorized, empowered and directed hereunder or relating
to any kind of discharge or release or threatened discharge or release of any
hazardous materials into the environment.

ARTICLE 6. RESIGNATION AND REMOVAL OF THE COLLATERAL TRUSTEE

SECTION 6.1 Resignation or Removal of Collateral Trustee. The Collateral Trustee
may (1) resign at any time by giving not less than 30 days’ notice of
resignation to each Secured Debt Representative and the Company (except as
otherwise permitted under Section 5.14) and (2) be removed at any time, with or
without cause, by an Act of Required Debtholders.

SECTION 6.2 Appointment of Successor Collateral Trustee. Upon any such
resignation or removal, a successor Collateral Trustee may be appointed by an
Act of Required Debtholders subject to the consent of the Company. If no
successor Collateral Trustee has been so appointed and accepted such appointment
within 30 days after the predecessor Collateral Trustee gave notice of
resignation or was removed, the retiring Collateral Trustee may (at the

 

51



--------------------------------------------------------------------------------

expense of the Company), at its option, appoint a successor Collateral Trustee,
or petition a court of competent jurisdiction for appointment of a successor
Collateral Trustee, which must be a bank or trust company:

(1) authorized to exercise corporate trust powers;

(2) having a combined capital and surplus of at least $250,000,000; and

(3) maintaining an office in New York, New York.

If the Collateral Trustee notifies the Company and each Secured Debt
Representative that no qualifying successor Collateral Trustee has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the Collateral Trustee shall be discharged
from its duties and obligations hereunder and under any other Secured Debt
Document (except that in the case of any physical Collateral held by the
Collateral Trustee, the retiring Collateral Trustee shall continue to hold such
Collateral as nominee on behalf of the holders of the Secured Obligations until
such time as a successor Collateral Trustee is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Collateral Trustee shall instead be made by or to each applicable Secured Debt
Representative directly, until such time as an Act of Required Debtholders
(subject to the consent of the Company) appoints a successor Collateral Trustee.

SECTION 6.3 Succession. When the Person so appointed as successor Collateral
Trustee accepts such appointment:

(1) such Person will succeed to and become vested with all the rights, powers,
privileges and duties of the predecessor Collateral Trustee, and the predecessor
Collateral Trustee will be discharged from its duties and obligations hereunder;
and

(2) the predecessor Collateral Trustee will (at the expense of the Company)
promptly transfer all Liens and collateral security and other property of the
Trust Estates within its possession or control to the possession or control of
the successor Collateral Trustee and will execute instruments and assignments as
may be necessary or desirable or reasonably requested by the successor
Collateral Trustee to transfer to the successor Collateral Trustee all Liens,
interests, rights, powers and remedies of the predecessor Collateral Trustee in
respect of the Security Documents or the Trust Estates.

Thereafter the predecessor Collateral Trustee will remain entitled to enforce
the immunities granted to it in Article 5 and the provisions of Sections 7.10
and 7.11.

SECTION 6.4 Merger, Conversion or Consolidation of Collateral Trustee. Any
Person into which the Collateral Trustee may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Collateral Trustee shall be a party, or
any Person succeeding to the business of the Collateral Trustee shall be the
successor of the Collateral Trustee pursuant to Section 6.3, provided that
(i) without the execution or filing of any paper with any party hereto or any
further act on the part of any of the parties hereto, except where an instrument
of transfer or assignment is required by law to effect such succession, anything
herein to the contrary notwithstanding, such Person

 

52



--------------------------------------------------------------------------------

satisfies the eligibility requirements specified in clauses (1) through (3) of
Section 6.2 and (ii) prior to any such merger, conversion or consolidation, the
Collateral Trustee shall have notified the Company and each Secured Debt
Representative thereof in writing, it being understood that failure to so notify
the Company and each Secured Debt Representative shall not disrupt the
succession of such Person as the successor Collateral Trustee if the other
requirements in this Section 6.4 are complied with.

ARTICLE 7. MISCELLANEOUS PROVISIONS

SECTION 7.1 Amendment.

(a) Subject to Section 7.1(c), no amendment or supplement to the provisions of
(1) any Stock Lien Security Document will be effective without the approval of
the Collateral Trustee acting as directed by an Act of Required Stock Secured
Debtholders or (2) any Asset Lien Security Document will be effective without
the approval of the Collateral Trustee acting as directed by an Act of Required
Asset Secured Debtholders, except that:

(1) any amendment or supplement that has the effect solely of (i) adding or
maintaining Collateral, securing additional Secured Debt that was otherwise
permitted by the terms of the Secured Debt Documents to be secured by the
Collateral or preserving, perfecting or establishing the priority of the Liens
thereon or the rights of the Collateral Trustee therein; (ii) curing any
ambiguity, defect or inconsistency; (iii) providing for the assumption of the
Company’s or another Pledgor’s obligations under any Security Document in the
case of a merger or consolidation or sale of all or substantially all of such
Pledgor’s assets, as applicable; (iv) releasing a Pledgor from a Security
Document and the termination of such Security Document, all in accordance with
the provisions of the credit agreement, indenture or other agreement governing
such release and termination; or (v) making any change that would provide any
additional rights or benefits to the Secured Parties or the Collateral Trustee
or that does not adversely affect the legal rights under the Indenture or any
other Secured Debt Document of any holder of Notes, any other Secured Party or
the Collateral Trustee, will, in each case, become effective when executed and
delivered by the Company or any other applicable Pledgor party thereto and the
Collateral Trustee;

(2) no amendment or supplement that reduces, impairs or adversely affects the
right of any holder of Secured Obligations:

(A) to vote its outstanding Secured Debt as to any matter described as subject
to an Act of Required Stock Secured Debtholders or an Act of Required Asset
Secured Debtholders (or amends the provisions of this clause (2), the definition
of “Act of Required Stock Secured Debtholders” or the definition of “Act of
Required Asset Secured Debtholders”),

(B) to share in the order of application described in Section 3.4 in the
Proceeds of enforcement of or realization on any Stock Collateral or any Asset
Collateral, as the case may be, that has not been released in accordance with
the provisions described in Section 4.1 or

 

53



--------------------------------------------------------------------------------

(C) to require that Liens securing Secured Obligations be released only as set
forth in the provisions described in Section 4.1,

will become effective without the consent of the requisite percentage or number
of holders of each Series of Secured Debt so affected under the applicable
Secured Debt Documents; and

(3) no amendment or supplement that imposes any obligation upon the Collateral
Trustee or any Secured Debt Representative or adversely affects the rights of
the Collateral Trustee or any Secured Debt Representative, respectively, in its
capacity as such will become effective without the consent of the Collateral
Trustee or such Secured Debt Representative, respectively.

(b) Notwithstanding Section 7.1(a) but subject to Sections 7.1(a)(2) and
7.1(a)(3):

(1) any Stock Lien Security Document that secures Junior Stock Secured
Obligations (but not First-Priority Stock Secured Obligations) may be amended or
supplemented with the approval of the Collateral Trustee acting as directed in
writing by the Required Junior Stock Secured Debtholders, unless such amendment
or supplement would not be permitted under the terms of this Agreement or the
other First-Priority Stock Lien Documents;

(2) any amendment or waiver of, or any consent under, any provision of this
Agreement or any other Stock Lien Security Document that secures First-Priority
Stock Secured Obligations will apply automatically to any comparable provision
of any comparable Junior Stock Lien Document without the consent of or notice to
any holder of Junior Stock Secured Obligations and without any action by the
Company or any other Pledgor or any holder of Junior Stock Secured Obligations;

(3) any mortgage or other Asset Lien Security Document that secures Junior Asset
Secured Obligations (but not First-Priority Asset Secured Obligations) may be
amended or supplemented with the approval of the Collateral Trustee acting as
directed in writing by the Required Junior Asset Secured Debtholders, unless
such amendment or supplement would not be permitted under the terms of this
Agreement or the other First-Priority Asset Lien Documents; and

(4) any amendment or waiver of, or any consent under, any provision of this
Agreement or any other Asset Lien Security Document that secures First-Priority
Asset Secured Obligations will apply automatically to any comparable provision
of any comparable Junior Asset Lien Document without the consent of or notice to
any holder of Junior Asset Secured Obligations and without any action by the
Company or any other Pledgor or any holder of Junior Asset Secured Obligations.

(c) Notwithstanding anything contained in this Agreement, without the consent of
the holders of at least 75% in aggregate principal amount of any Series of Notes
then outstanding (the “75% Requirement”), an amendment, supplement, or waiver
may not modify the Stock Lien Security Documents relating to such Series of
Notes or any of the provisions of

 

54



--------------------------------------------------------------------------------

the Indenture dealing with the pledge of Stock Collateral or the application of
trust moneys, or otherwise release any Stock Collateral securing such Series of
Notes, in any manner materially adverse to the holders of such Series of Notes
other than in accordance with the Indenture, this Agreement and any other
applicable Stock Lien Security Document; provided, however, that any such
amendment, supplement or waiver in furtherance of the terms of the Indenture
shall not be subject to the 75% Requirement.

(d) The Collateral Trustee will not enter into any amendment or supplement
unless it has received an Officers’ Certificate and a certificate from an
authorized officer of each Secured Debt Representative to the effect that such
amendment or supplement will not result in a breach of any provision or covenant
contained in any of the Secured Debt Documents. Prior to executing any amendment
or supplement pursuant to this Section 7.1, the Collateral Trustee will be
entitled to receive an opinion of counsel of the Company (which may be provided
by internal counsel to the Company) to the effect that the execution of such
document is authorized or permitted hereunder, and with respect to amendments
adding Collateral, an opinion of counsel of the Company (which may be provided
by internal counsel to the Company) addressing customary perfection matters with
respect to such additional Collateral (subject to customary qualifications and
assumptions).

(e) The holders of Junior Lien Obligations and the Junior Lien Representatives
agree that each Security Document that secures Junior Lien Obligations will
include the following language:

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Collateral Trustee pursuant to this Agreement and the exercise of
any right or remedy by such Collateral Trustee hereunder are subject to the
provisions of the Collateral Trust Agreement, dated as of March 3, 2009, among
Tenet Healthcare Corporation, a Nevada corporation, the other Pledgors from time
to time party thereto, The Bank of New York Mellon Trust Company, N.A., as
Trustee under the Indenture (as defined therein), the other Secured Debt
Representatives from time to time party thereto and The Bank of New York Mellon
Trust Company, N.A., as Collateral Trustee (as amended, supplemented, amended
and restated or otherwise modified and in effect from time to time, the
“Collateral Trust Agreement”). In the event of any conflict between the terms of
the Collateral Trust Agreement and this Agreement, the terms of the Collateral
Trust Agreement will govern.”

; provided, however, that if the jurisdiction in which any such Junior Asset
Lien Document or any Junior Stock Lien Document will be filed prohibits the
inclusion of the language above or would prevent a document containing such
language from being recorded, the Junior Lien Representatives and the
First-Priority Lien Representatives agree, prior to such Junior Asset Lien
Document or Junior Stock Lien Document being entered into, to negotiate in good
faith replacement language stating that the lien and security interest granted
under such Junior Asset Lien Document or Junior Stock Lien Document is subject
to the provisions of this Agreement.

SECTION 7.2 Voting. In connection with any matter under this Agreement requiring
a vote of holders of Secured Debt, each Series of Secured Debt will cast its
votes in accordance with the Secured Debt Documents governing such Series of
Secured Debt. The amount of Secured Debt to be voted by a Series of Secured Debt
will equal (1) the aggregate principal

 

55



--------------------------------------------------------------------------------

amount of Secured Debt held by such Series of Secured Debt (including
outstanding letters of credit whether or not then available or drawn), plus
(2) other than in connection with an exercise of remedies, the aggregate
unfunded commitments to extend credit which, when funded, would constitute Debt
of such Series of Secured Debt. Following and in accordance with the outcome of
the applicable vote under its Secured Debt Documents, the Secured Debt
Representative of each Series of Secured Debt will cast all of its votes as a
block in respect of any vote under this Agreement.

SECTION 7.3 Further Assurances; Insurance.

(a) The Company and each of the other Pledgors will do or cause to be done all
acts and things that may be required, or that the Collateral Trustee from time
to time may reasonably request, to assure and confirm that the Collateral
Trustee holds, for the benefit of the holders of Secured Obligations, duly
created and enforceable and perfected Liens upon the Collateral (including any
property or assets that are acquired or otherwise become Collateral after the
date hereof), in each case as contemplated by, and with the Lien priority
required under, the Secured Debt Documents.

(b) Upon the reasonable request of the Collateral Trustee or any Secured Debt
Representative at any time and from time to time, the Company and each of the
other Pledgors will promptly execute, acknowledge and deliver such security
documents, instruments, certificates, notices and other documents, and take such
other actions as may be reasonably required, or that the Collateral Trustee may
reasonably request, to create, perfect, protect, assure or enforce the Liens and
benefits intended to be conferred, in each case as contemplated by the Secured
Debt Documents for the benefit of holders of Secured Obligations.

(c) Upon the incurrence by the Company or the other Pledgors of Asset Secured
Debt, and in the event the Asset Collateral in respect of such Asset Secured
Debt consists of real property or tangible personal property other than Capital
Stock, the Company and the other Pledgors will maintain such insurance as may be
required by the Asset Lien Security Documents.

(d) All insurance policies required by Section 7.3(c) above will:

(1) provide that, with respect to third party liability insurance, the holders
of Asset Secured Obligations, as a class, shall be named as additional insureds,
with a waiver of subrogation;

(2) name the Collateral Trustee as a loss payee and additional insured;

(3) provide that (x) no cancellation or termination of such insurance and (y) no
reduction in the limits of liability of such insurance or other material change
shall be effective until 30 days (10 days in the case of failure to pay premium)
after written notice is given by the insurers to the Collateral Trustee of such
cancellation, termination, reduction or change;

(4) waive all claims for insurance premiums or commissions or additional
premiums or assessments against the Asset Secured Parties; and

 

56



--------------------------------------------------------------------------------

(5) waive any right of the insurers to setoff or counterclaim or to make any
other deductions, whether by way of attachment or otherwise, as against the
Asset Secured Parties.

(f) Upon the request of the Collateral Trustee, the Company and the other
Pledgors will permit the Collateral Trustee or any of its agents or
representatives, at reasonable times and intervals upon reasonable prior notice,
to visit their offices and sites and inspect any of the Asset Collateral and to
discuss matters relating to the Asset Collateral with their respective officers
and independent public accountants. The Company and the other Pledgors shall, at
any reasonable time and from time to time upon reasonable prior notice, permit
the Collateral Trustee or any of its agents or representatives to examine and
make copies of and abstracts from the records and books of account of the
Company and the other Pledgors and their Subsidiaries in respect of the Asset
Collateral, all at the Company’s expense.

SECTION 7.4 Perfection of Junior Trust Estates.

(a) Solely for purposes of perfecting the Liens of the Collateral Trustee in its
capacity as agent of the holders of Junior Stock Secured Obligations and the
Junior Stock Lien Representatives in any portion of the Junior Stock Secured
Trust Estate in the possession or control of the Collateral Trustee (or its
agents or bailees) as part of the First-Priority Stock Secured Trust Estate, the
Collateral Trustee, the holders of First-Priority Stock Secured Obligations and
the First-Priority Stock Lien Representatives hereby acknowledge that the
Collateral Trustee also holds such property as (1) agent for the benefit of the
holders of any Series of Junior Stock Secured Debt in respect of which the
Collateral Trustee serves as Junior Stock Lien Representative or (2) bailee for
the benefit of the holders of any Series of Junior Stock Secured Debt in respect
of which the Collateral Trustee does not serve as Junior Stock Lien
Representative.

(b) Solely for purposes of perfecting the Liens of the Collateral Trustee in its
capacity as agent of the holders of Junior Asset Secured Obligations and the
Junior Asset Lien Representatives in any portion of the Junior Asset Secured
Trust Estate in the possession or control of the Collateral Trustee (or its
agents or bailees) as part of the First-Priority Asset Secured Trust Estate
including, without limitation, any instruments, goods, negotiable documents,
tangible chattel paper, electronic chattel paper, certificated securities,
money, deposit accounts and securities accounts, the Collateral Trustee, the
holders of First-Priority Asset Secured Obligations and the First-Priority Asset
Lien Representatives hereby acknowledge that the Collateral Trustee also holds
such property as (1) agent for the benefit of the holders of any Series of
Junior Asset Secured Debt in respect of which the Collateral Trustee serves as
Junior Asset Lien Representative or (2) bailee for the benefit of the holders of
any Series of Junior Asset Secured Debt in respect of which the Collateral
Trustee does not serve as Junior Asset Lien Representative.

SECTION 7.5 Successors and Assigns.

(a) Except as provided in Section 5.2, the Collateral Trustee may not, in its
capacity as such, delegate any of its duties or assign any of its rights
hereunder, and any attempted delegation or assignment of any such duties or
rights will be null and void. All

 

57



--------------------------------------------------------------------------------

obligations of the Collateral Trustee hereunder in respect of Stock Collateral
will inure to the sole and exclusive benefit of, and be enforceable by, each
Stock Secured Debt Representative and each present and future holder of Stock
Secured Obligations, each of whom will be entitled to enforce this Agreement as
a third-party beneficiary hereof, and all of their respective successors and
assigns. All obligations of the Collateral Trustee hereunder in respect of Asset
Collateral will inure to the sole and exclusive benefit of, and be enforceable
by, each Asset Secured Debt Representative and each present and future holder of
Asset Secured Obligations, each of whom will be entitled to enforce this
Agreement as a third-party beneficiary hereof, and all of their respective
successors and assigns.

(b) Neither the Company nor any other Pledgor may delegate any of its duties or
assign any of its rights hereunder, and any attempted delegation or assignment
of any such duties or rights will be null and void. All obligations of the
Company and the other Pledgors hereunder will inure to the sole and exclusive
benefit of, and be enforceable by, the Collateral Trustee and each Secured Debt
Representative, on behalf of itself and on behalf of each present and future
holder of Secured Obligations, each of whom will be entitled to enforce this
Agreement as a third-party beneficiary hereof, and all of their respective
successors and assigns.

SECTION 7.6 Delay and Waiver. No failure to exercise, no course of dealing with
respect to the exercise of, and no delay in exercising, any right, power or
remedy arising under this Agreement or any of the other Security Documents will
impair any such right, power or remedy or operate as a waiver thereof. No single
or partial exercise of any such right, power or remedy will preclude any other
or future exercise thereof or the exercise of any other right, power or remedy.
The remedies herein are cumulative and are not exclusive of any remedies
provided by law.

SECTION 7.7 Notices. Any communications, including notices and instructions,
between the parties hereto or notices provided herein to be given may be given
to the following addresses:

 

If to the Collateral Trustee:    The Bank of New York Mellon Trust Company, N.A.
   700 South Flower Street, Suite 500    Los Angeles, CA 90017    Attn:
Corporate Unit    Fax: (213) 630-6298 If to the Company or any other Pledgor:   
Tenet Healthcare Corporation    13737 Noel Road    Dallas, TX 75240    Attn:
General Counsel    Fax: (469) 893-3582 If to the Trustee:    The Bank of New
York Mellon Trust Company, N.A.    700 South Flower Street, Suite 500    Los
Angeles, CA 90017    Attn: Corporate Unit    Fax: (213) 630-6298

and if to any other Secured Debt Representative, to such address as it may
specify by written notice to the parties named above.

 

58



--------------------------------------------------------------------------------

All notices and communications will be mailed by first class mail, certified or
registered, return receipt requested, or by overnight air courier guaranteeing
next day delivery, to the relevant address set forth above or, as to any holder
of Secured Debt, to its Secured Debt Representative. To the extent applicable,
any notice or communication will also be so mailed to any Person described in
§ 313(c) of the Trust Indenture Act of 1939, as amended, to the extent required
thereunder. Failure to mail a notice or communication to a holder of Secured
Debt or any defect in it will not affect its sufficiency with respect to other
holders of Secured Debt.

If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it.

SECTION 7.8 Notice Following Discharge of First-Priority Lien Obligations.

(a) Promptly following the Discharge of First-Priority Stock Secured Obligations
with respect to one or more Series of First-Priority Stock Secured Debt, each
First-Priority Stock Lien Representative with respect to each applicable Series
of First-Priority Stock Secured Debt that is so discharged will provide written
notice of such discharge to the Collateral Trustee and to each other Stock
Secured Debt Representative.

(b) Promptly following the Discharge of First-Priority Asset Secured Obligations
with respect to one or more Series of First-Priority Asset Secured Debt, each
First-Priority Asset Lien Representative with respect to each applicable Series
of First-Priority Asset Secured Debt that is so discharged will provide written
notice of such discharge to the Collateral Trustee and to each other Asset
Secured Debt Representative.

SECTION 7.9 Entire Agreement. This Agreement states the complete agreement of
the parties relating to the undertaking of the Collateral Trustee set forth
herein and supersedes all oral negotiations and prior writings in respect of
such undertaking.

SECTION 7.10 Compensation; Expenses. The Pledgors jointly and severally agree to
pay, promptly upon demand:

(1) such compensation to the Collateral Trustee and its agents as the Company
and the Collateral Trustee may agree in writing from time to time;

(2) all reasonable costs and expenses incurred by the Collateral Trustee and its
agents in the preparation, execution, delivery, filing, recordation,
administration or enforcement of this Agreement or any other Security Document
or any consent, amendment, waiver or other modification relating hereto or
thereto;

 

59



--------------------------------------------------------------------------------

(3) all reasonable fees, expenses and disbursements of legal counsel and any
auditors, accountants, consultants or appraisers or other professional advisors
and agents engaged by the Collateral Trustee or any Secured Debt Representative
incurred in connection with the negotiation, preparation, closing,
administration, performance or enforcement of this Agreement and the other
Security Documents or any consent, amendment, waiver or other modification
relating hereto or thereto and any other document or matter requested by the
Company or any other Pledgor;

(4) all reasonable costs and expenses incurred by the Collateral Trustee and its
agents in creating, perfecting, preserving, releasing or enforcing the
Collateral Trustee’s Liens on the Collateral, including filing and recording
fees, expenses and taxes, stamp or documentary taxes, search fees, and title
insurance premiums;

(5) all other reasonable costs and expenses incurred by the Collateral Trustee
and its agents in connection with the negotiation, preparation and execution of
the Security Documents and any consents, amendments, waivers or other
modifications thereto and the transactions contemplated thereby or the exercise
of rights or performance of obligations by the Collateral Trustee thereunder;
and

(6) after the occurrence of any Secured Debt Default, all costs and expenses
incurred by the Collateral Trustee or its agents in connection with the
preservation, collection, foreclosure or enforcement of Stock Collateral or
Asset Collateral, as applicable, subject to the Stock Lien Security Documents or
the Asset Lien Security Documents, respectively, or any interest, right, power
or remedy of the Collateral Trustee or in connection with the proof, protection,
administration or resolution of any claim based upon the Stock Secured
Obligations or the Asset Secured Obligations, as applicable, in any Insolvency
or Liquidation Proceeding, including all fees and disbursements of attorneys,
accountants, auditors, consultants, appraisers and other professionals engaged
by the Collateral Trustee or its agents.

The agreements in this Section 7.10 will survive repayment of all other Secured
Obligations and the removal or resignation of the Collateral Trustee.

SECTION 7.11 Indemnity.

(a) The Pledgors jointly and severally agree to defend, indemnify, pay and hold
harmless the Collateral Trustee and each of its Affiliates and each and all of
the directors, officers, partners, trustees, employees, attorneys and agents,
and (in each case) their respective heirs, representatives, successors and
assigns (each of the foregoing, an “Indemnitee”) from and against any and all
Indemnified Liabilities; provided, no Indemnitee will be entitled to
indemnification hereunder with respect to any Indemnified Liability to the
extent such Indemnified Liability is found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of such Indemnitee.

(b) All amounts due under this Section 7.11 will be payable upon demand.

 

60



--------------------------------------------------------------------------------

(c) To the extent that the undertakings to defend, indemnify, pay and hold
harmless set forth in Section 7.11(a) may be unenforceable in whole or in part
because they violate any law or public policy, each of the Pledgors will
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.

(d) No Pledgor will ever assert any claim against any Indemnitee, on any theory
of liability, for any lost profits or special, indirect or consequential damages
or (to the fullest extent a claim for punitive damages may lawfully be waived)
any punitive damages arising out of, in connection with, or as a result of, this
Agreement, any other Stock Secured Debt Document, any other Asset Secured Debt
Document or any agreement or instrument or transaction contemplated hereby or
relating in any respect to any Indemnified Liability, and each of the Pledgors
hereby forever waives, releases and agrees not to sue upon any claim for any
such lost profits or special, indirect, consequential or (to the fullest extent
lawful) punitive damages, whether or not accrued and whether or not known or
suspected to exist in its favor.

(e) The agreements in this Section 7.11 will survive repayment of all other
Secured Obligations and the removal or resignation of the Collateral Trustee.

SECTION 7.12 Severability. If any provision of this Agreement is invalid,
illegal or unenforceable in any respect or in any jurisdiction, the validity,
legality and enforceability of such provision in all other respects and of all
remaining provisions, and of such provision in all other jurisdictions, will not
in any way be affected or impaired thereby.

SECTION 7.13 Headings. Section headings herein have been inserted for
convenience of reference only, are not to be considered a part of this Agreement
and will in no way modify or restrict any of the terms or provisions hereof.

SECTION 7.14 Obligations Secured. All obligations of the Pledgors set forth in
or arising under this Agreement will be Secured Obligations and are secured by
all Liens granted by the Security Documents.

SECTION 7.15 Governing Law. THE INTERNAL LAW OF THE STATE OF NEW YORK WILL
GOVERN AND BE USED TO CONSTRUE THIS AGREEMENT WITHOUT GIVING EFFECT TO
APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

SECTION 7.16 Consent to Jurisdiction. All judicial proceedings brought against
any party hereto arising out of or relating to this Agreement or any of the
other Security Documents may be brought in any state or federal court of
competent jurisdiction in the State, County and City of New York. By executing
and delivering this Agreement, each Pledgor, for itself and in connection with
its properties, irrevocably:

(1) accepts generally and unconditionally the nonexclusive jurisdiction and
venue of such courts;

 

61



--------------------------------------------------------------------------------

(2) waives any defense of forum non conveniens;

(3) agrees that service of all process in any such proceeding in any such court
may be made by registered or certified mail, return receipt requested, to such
party at its address provided in accordance with Section 7.7;

(4) agrees that service as provided in clause (3) above is sufficient to confer
personal jurisdiction over such party in any such proceeding in any such court
and otherwise constitutes effective and binding service in every respect; and

(5) agrees that each party hereto retains the right to serve process in any
other manner permitted by law or to bring proceedings against any party in the
courts of any other jurisdiction.

SECTION 7.17 Waiver of Jury Trial. Each party to this Agreement waives its
rights to a jury trial of any claim or cause of action based upon or arising
under this Agreement or any of the other Security Documents or any dealings
between them relating to the subject matter of this Agreement or the intents and
purposes of the other Security Documents. The scope of this waiver is intended
to be all-encompassing of any and all disputes that may be filed in any court
and that relate to the subject matter of this Agreement and the other Security
Documents, including contract claims, tort claims, breach of duty claims and all
other common law and statutory claims. Each party to this Agreement acknowledges
that this waiver is a material inducement to enter into a business relationship,
that each party hereto has already relied on this waiver in entering into this
Agreement, and that each party hereto will continue to rely on this waiver in
its related future dealings. Each party hereto further warrants and represents
that it has reviewed this waiver with its legal counsel and that it knowingly
and voluntarily waives its jury trial rights following consultation with legal
counsel. This waiver is irrevocable, meaning that it may not be modified either
orally or in writing (other than by a mutual written waiver specifically
referring to this Section 7.17 and executed by each of the parties hereto), and
this waiver will apply to any subsequent amendments, renewals, supplements or
modifications of or to this Agreement or any of the other Security Documents or
to any other documents or agreements relating thereto. In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.

SECTION 7.18 Counterparts. This Agreement may be executed in any number of
counterparts (including by facsimile or electronic transmission in .pdf format),
each of which when so executed and delivered will be deemed an original, but all
such counterparts together will constitute but one and the same instrument.

SECTION 7.19 Effectiveness. This Agreement will become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
each party of written notification of such execution and written or telephonic
authorization of delivery thereof.

SECTION 7.20 Additional Pledgors. The Company will cause each Person that
becomes a Pledgor or is required by any Secured Debt Document to become a party
to this

 

62



--------------------------------------------------------------------------------

Agreement to become a party to this Agreement, for all purposes of this
Agreement, by causing such Person to execute and deliver to the Collateral
Trustee a Collateral Trust Joinder stating either that (1) the Collateral Trust
Joinder is being executed and delivered pursuant to such Person’s obligations
under a Stock Secured Debt Document, (2) the Collateral Trust Joinder is being
executed and delivered pursuant to such Person’s obligations under an Asset
Secured Debt Document or (3) the Collateral Trust Joinder is being executed and
delivered pursuant to such Person’s obligations under a Stock Secured Debt
Document and an Asset Secured Debt Document, whereupon such Person will be bound
by the terms hereof to the same extent as if it had executed and delivered this
Agreement as of the date hereof. The Company shall promptly provide each Stock
Secured Debt Representative with a copy of each Collateral Trust Joinder
executed and delivered pursuant to a Stock Secured Debt Document and this
Section 7.20, and the Company shall promptly provide each Asset Secured Debt
Representative with a copy of each Collateral Trust Joinder executed and
delivered pursuant to an Asset Secured Debt Document and this Section 7.20;
provided, however, that the failure to so deliver a copy of the Collateral Trust
Joinder to any then existing Stock Secured Debt Representative or any then
existing Asset Secured Debt Representative, as the case may be, shall not affect
the inclusion of such Person as a Pledgor if the other requirements of this
Section 7.20 are complied with.

SECTION 7.21 Continuing Nature of this Agreement.

(a) This Agreement, including the subordination provisions hereof, will be
reinstated if at any time any payment or distribution in respect of any of the
First-Priority Lien Obligations is rescinded or must otherwise be returned in an
Insolvency or Liquidation Proceeding or otherwise by any holder of
First-Priority Lien Obligations or First-Priority Lien Representative or any
representative of any such party (whether by demand, settlement, litigation or
otherwise).

(b) In the event that all or any part of a payment or distribution made with
respect to the First-Priority Stock Secured Obligations is recovered from any
holder of First-Priority Stock Secured Obligations or any First-Priority Stock
Lien Representative in an Insolvency or Liquidation Proceeding or otherwise, and
any holder of Junior Stock Secured Obligations or Junior Stock Lien
Representative with respect to the Junior Stock Secured Obligations receives a
payment or distribution from the Proceeds of any Stock Collateral at any time
after the date of the payment or distribution that is so recovered, whether
pursuant to a right of subrogation or otherwise, that Junior Stock Lien
Representative or that holder of a Junior Stock Secured Obligation, as the case
may be, will forthwith deliver the same to the Collateral Trustee, for the
account of the holders of the First-Priority Stock Secured Obligations, to be
applied in accordance with Section 3.4. Until so delivered, such Proceeds will
be segregated and held by that Junior Stock Lien Representative or that holder
of a Junior Stock Secured Obligation, as the case may be, in trust for the
benefit of the holders of the First-Priority Stock Secured Obligations.

(c) In the event that all or any part of a payment or distribution made with
respect to the First-Priority Asset Secured Obligations is recovered from any
holder of First-Priority Asset Secured Obligations or any First-Priority Asset
Lien Representative in an Insolvency or Liquidation Proceeding or otherwise, and
any holder of Junior Asset Secured Obligations or Junior Asset Lien
Representative with respect to the Junior Asset Secured

 

63



--------------------------------------------------------------------------------

Obligations receives a payment or distribution from the Proceeds of any Asset
Collateral or any title insurance policy required by any real property mortgage
at any time after the date of the payment or distribution that is so recovered,
whether pursuant to a right of subrogation or otherwise, that Junior Asset Lien
Representative or that holder of a Junior Asset Secured Obligation, as the case
may be, will forthwith deliver the same to the Collateral Trustee, for the
account of the holders of the First-Priority Asset Secured Obligations, to be
applied in accordance with Section 3.4. Until so delivered, such Proceeds will
be segregated and held by that Junior Asset Lien Representative or that holder
of a Junior Asset Secured Obligation, as the case may be, in trust for the
benefit of the holders of the First-Priority Asset Secured Obligations.

(d) The provisions of this Section 7.21 will survive repayment of the Secured
Obligations and termination of this Agreement.

SECTION 7.22 Insolvency. This Agreement will be applicable both before and after
the commencement of any Insolvency or Liquidation Proceeding by or against any
Pledgor. The relative rights, as provided for in this Agreement, will continue
after the commencement of any such Insolvency or Liquidation Proceeding on the
same basis as prior to the date of the commencement of any such case, as
provided in this Agreement.

SECTION 7.23 Rights and Immunities of Secured Debt Representatives. The Trustee
will be entitled to all of the rights, protections, immunities and indemnities
set forth in the Indenture and any future Secured Debt Representative will be
entitled to all of the rights, protections, immunities and indemnities set forth
in the credit agreement, indenture or other agreement governing the applicable
Secured Debt with respect to which such Person will act as representative, in
each case as if specifically set forth herein. In no event will any Secured Debt
Representative be liable for any act or omission on the part of the Pledgors or
the Collateral Trustee hereunder.

[Signature pages follow]

 

64



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust
Agreement to be executed by their respective officers or representatives as of
the day and year first above written.

 

TENET HEALTHCARE CORPORATION By:  

/s/    Biggs C. Porter

Name:   Biggs C. Porter Title:   Chief Financial Officer AMERICAN MEDICAL
(CENTRAL), INC. AMI INFORMATION SYSTEMS GROUP, INC. AMISUB (HEIGHTS), INC.
AMISUB (HILTON HEAD), INC. AMISUB (SFH), INC. AMISUB (TWELVE OAKS), INC. AMISUB
OF TEXAS, INC. BROOKWOOD HEALTH SERVICES, INC. CORAL GABLES HOSPITAL, INC.
CYPRESS FAIRBANKS MEDICAL CENTER, INC. FMC ACQUISITION, INC. FMC MEDICAL, INC.
LIFEMARK HOSPITALS, INC. MCF, INC. ORNDA HOSPITAL CORPORATION TENET CALIFORNIA,
INC. TENET FLORIDA, INC. TENET HEALTHSYSTEM CFMC, INC. TENET HEALTHSYSTEM
HEALTHCORP TENET HEALTHSYSTEM HOLDINGS, INC. TENET HEALTHSYSTEM MEDICAL, INC.
TENET HEALTHSYSTEM PHILADELPHIA, INC. TENET HOSPITALS, INC. TENET LOUISIANA,
INC. TENET MISSOURI, INC. TENET PHYSICIAN SERVICES—HILTON HEAD, INC. TENET
TEXAS, INC. TENETSUB TEXAS, INC. By:  

/s/    Jeffrey S. Sherman

Name:   Jeffrey S. Sherman Title:   Treasurer

 

S-1



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee under the Indenture
By:  

/s/    Melonee Young

Name:   Melonee Young Title:   Vice President THE BANK OF NEW YORK MELLON TRUST
COMPANY, N.A., as Collateral Trustee By:  

/s/    Melonee Young

Name:   Melonee Young Title:   Vice President

 

S-2



--------------------------------------------------------------------------------

EXHIBIT A

to Collateral Trust Agreement

[FORM OF]

ADDITIONAL SECURED DEBT DESIGNATION

Reference is made to the Collateral Trust Agreement dated as of March 3, 2009
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Trust Agreement”) among Tenet
Healthcare Corporation, a Nevada corporation (the “Company”), the other Pledgors
from time to time party thereto, The Bank of New York Mellon Trust Company,
N.A., as Trustee under the Indenture (as defined therein), the other Secured
Debt Representatives from time to time party thereto and The Bank of New York
Mellon Trust Company, N.A., as Collateral Trustee. Capitalized terms used but
not otherwise defined herein shall have the meaning set forth in the Collateral
Trust Agreement. This Additional Secured Debt Designation is being executed and
delivered in order to designate additional secured debt as either First-Priority
Stock Secured Debt, Junior Stock Secured Debt, First-Priority Asset Secured Debt
or Junior Asset Secured Debt entitled to the benefit of the Collateral Trust
Agreement.

The undersigned, the duly appointed [specify title] of the Company hereby
certifies on behalf of the Company that:

(A) [insert name of the Company or other Pledgor] intends to incur additional
Secured Debt (“Additional Secured Debt”) which will be [select appropriate
alternative] [First-Priority Stock Secured Debt permitted by each applicable
Stock Secured Debt Document to be secured by a First-Priority Stock Lien Equally
and Ratably with all previously existing and future First-Priority Stock Secured
Debt] [Junior Stock Secured Debt permitted by each applicable Stock Secured Debt
Document to be secured with a Junior Stock Lien Equally and Ratably with all
previously existing and future Junior Stock Secured Debt] [First-Priority Asset
Secured Debt permitted by each applicable Asset Secured Debt Document to be
secured by a First-Priority Asset Lien Equally and Ratably with all previously
existing and future First-Priority Asset Secured Debt] [Junior Asset Secured
Debt permitted by each applicable Asset Secured Debt Document to be secured with
a Junior Asset Lien Equally and Ratably with all previously existing and future
Junior Asset Secured Debt];

(B) the name and address of the Secured Debt Representative for the Additional
Secured Debt for purposes of Section 7.7 of the Collateral Trust Agreement is:

 

 

 

Telephone:  

 

Fax:  

 

EXHIBIT A



--------------------------------------------------------------------------------

(C) the Company has caused a copy of this Additional Secured Debt Designation to
be delivered to each existing [Stock Secured Debt Representative] [Asset Secured
Debt Representative].

[Signature page follows]

EXHIBIT A



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Additional Secured Debt
Designation to be duly executed by the undersigned officer as of
                                , 20    .

 

Tenet Healthcare Corporation By:  

 

Name:  

 

Title:  

 

ACKNOWLEDGEMENT OF RECEIPT

The undersigned, the duly appointed Collateral Trustee under the Collateral
Trust Agreement, hereby acknowledges receipt of an executed copy of this
Additional Secured Debt Designation.

 

The Bank of New York Mellon Trust Company, N.A., as Collateral Trustee

By:  

 

Name:  

 

Title:  

 

 

S-1



--------------------------------------------------------------------------------

EXHIBIT B

to Collateral Trust Agreement

[FORM OF]

COLLATERAL TRUST JOINDER – ADDITIONAL SECURED DEBT

Reference is made to the Collateral Trust Agreement dated as of March 3, 2009
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Trust Agreement”) among Tenet
Healthcare Corporation, a Nevada corporation (the “Company”), the other Pledgors
from time to time party thereto, The Bank of New York Mellon Trust Company,
N.A., as Trustee under the Indenture (as defined therein), the other Secured
Debt Representatives from time to time party thereto and The Bank of New York
Mellon Trust Company, N.A., as Collateral Trustee. Capitalized terms used but
not otherwise defined herein shall have the meaning set forth in the Collateral
Trust Agreement. This Collateral Trust Joinder is being executed and delivered
pursuant to Section 3.8 of the Collateral Trust Agreement as a condition
precedent to the debt for which the undersigned is acting as agent being
entitled to the benefits of being Additional Secured Debt under the Collateral
Trust Agreement.

1. Joinder. The undersigned,                                         , a
                                         (the “New Representative”) as [trustee,
administrative agent] under that certain [describe applicable indenture, credit
agreement or other document governing the Additional Secured Debt] hereby agrees
to become party as [a First-Priority Stock Lien Representative] [a Junior Stock
Lien Representative] [a First-Priority Asset Lien Representative] [a Junior
Asset Lien Representative] under the Collateral Trust Agreement for all purposes
thereof on the terms set forth therein, and to be bound by the terms of the
Collateral Trust Agreement as fully as if the undersigned had executed and
delivered the Collateral Trust Agreement as of the date thereof.

2. Lien Sharing and Priority Confirmation.

[Option A: to be used if Additional Secured Debt is First-Priority Stock Secured
Debt] The undersigned New Representative, on behalf of itself and each holder of
Obligations in respect of the Series of First-Priority Stock Secured Debt for
which the undersigned is acting as First-Priority Stock Lien Representative
hereby agrees, for the enforceable benefit of all holders of each existing and
future Series of First-Priority Stock Secured Debt and Junior Stock Secured
Debt, each existing and future Junior Stock Lien Representative, each other
existing and future First-Priority Stock Lien Representative and each existing
and future holder of Permitted Prior Stock Liens and as a condition to being
treated as Stock Secured Debt under the Collateral Trust Agreement that:

(a) all First-Priority Stock Secured Obligations will be and are secured Equally
and Ratably by all First-Priority Stock Liens at any time granted by the Company
or any other Pledgor to secure any Obligations in respect of any Series of
First-Priority Stock Secured Debt, whether or not upon property otherwise
constituting collateral for such Series of First-Priority Stock Secured Debt,
and

EXHIBIT B



--------------------------------------------------------------------------------

that all such First-Priority Stock Liens will be enforceable by the Collateral
Trustee for the benefit of all holders of First-Priority Stock Secured
Obligations Equally and Ratably;

(b) the New Representative and each holder of Obligations in respect of the
Series of First-Priority Stock Secured Debt for which the undersigned is acting
as First-Priority Stock Lien Representative are bound by the provisions of this
Agreement, including the provisions relating to the ranking of First-Priority
Stock Liens and the order of application of Proceeds from the enforcement of
First-Priority Stock Liens; and

(c) the Collateral Trustee shall perform its obligations under the Collateral
Trust Agreement and the other Security Documents. [or]

[Option B: to be used if Additional Secured Debt is Junior Stock Secured Debt]
The undersigned New Representative, on behalf of itself and each holder of
Obligations in respect of the Series of Junior Stock Secured Debt for which the
undersigned is acting as Junior Stock Lien Representative hereby agrees, for the
enforceable benefit of all holders of each existing and future Series of
First-Priority Stock Secured Debt and Junior Stock Secured Debt, each existing
and future First-Priority Stock Lien Representative, each other existing and
future Junior Stock Lien Representative and each existing and future holder of
Permitted Prior Stock Liens and as a condition to being treated as Stock Secured
Debt under the Collateral Trust Agreement that:

(a) all Junior Stock Secured Obligations will be and are secured Equally and
Ratably by all Junior Stock Liens at any time granted by the Company or any
other Pledgor to secure any Obligations in respect of any Series of Junior Stock
Secured Debt, whether or not upon property otherwise constituting collateral for
such Series of Junior Stock Secured Debt, and that all such Junior Stock Liens
will be enforceable by the Collateral Trustee for the benefit of all holders of
Junior Stock Secured Obligations Equally and Ratably;

(b) the New Representative and each holder of Obligations in respect of the
Series of Junior Stock Secured Debt for which the undersigned is acting as
Junior Stock Lien Representative are bound by the provisions of this Agreement,
including the provisions relating to the ranking of Junior Stock Liens and the
order of application of Proceeds from the enforcement of Junior Stock Liens; and

(c) the Collateral Trustee shall perform its obligations under the Collateral
Trust Agreement and the other Security Documents. [or]

[Option C: to be used if Additional Secured Debt is First-Priority Asset Secured
Debt] The undersigned New Representative, on behalf of itself and each holder of
Obligations in respect of the Series of First-Priority Asset Secured Debt for
which the undersigned is acting as First-Priority Asset Lien Representative
hereby agrees, for the enforceable benefit of all holders of each existing and
future Series of First-Priority Asset Secured Debt and Junior Asset Secured
Debt, each existing and future Junior Asset Lien Representative, each other
existing and future First-Priority Asset Lien Representative and each existing
and future holder of Permitted Prior

EXHIBIT B



--------------------------------------------------------------------------------

Asset Liens and as a condition to being treated as Asset Secured Debt under the
Collateral Trust Agreement that:

(a) all First-Priority Asset Secured Obligations will be and are secured Equally
and Ratably by all First-Priority Asset Liens at any time granted by the Company
or any other Pledgor to secure any Obligations in respect of any Series of
First-Priority Asset Secured Debt, whether or not upon property otherwise
constituting collateral for such Series of First-Priority Asset Secured Debt,
and that all such First-Priority Asset Liens will be enforceable by the
Collateral Trustee for the benefit of all holders of First-Priority Asset
Secured Obligations Equally and Ratably;

(b) the New Representative and each holder of Obligations in respect of the
Series of First-Priority Asset Secured Debt for which the undersigned is acting
as First-Priority Asset Lien Representative are bound by the provisions of this
Agreement, including the provisions relating to the ranking of First-Priority
Asset Liens and the order of application of Proceeds from the enforcement of
First-Priority Asset Liens; and

(c) the Collateral Trustee shall perform its obligations under the Collateral
Trust Agreement and the other Security Documents. [or]

[Option D: to be used if Additional Secured Debt is Junior Asset Secured Debt]
The undersigned New Representative, on behalf of itself and each holder of
Obligations in respect of the Series of Junior Asset Secured Debt for which the
undersigned is acting as Junior Asset Lien Representative hereby agrees, for the
enforceable benefit of all holders of each existing and future Series of
First-Priority Asset Secured Debt and Junior Asset Secured Debt, each existing
and future First-Priority Asset Lien Representative, each other existing and
future Junior Asset Lien Representative and each existing and future holder of
Permitted Prior Asset Liens and as a condition to being treated as Asset Secured
Debt under the Collateral Trust Agreement that:

(a) all Junior Asset Secured Obligations will be and are secured Equally and
Ratably by all Junior Asset Liens at any time granted by the Company or any
other Pledgor to secure any Obligations in respect of any Series of Junior Asset
Secured Debt, whether or not upon property otherwise constituting collateral for
such Series of Junior Asset Secured Debt, and that all such Junior Asset Liens
will be enforceable by the Collateral Trustee for the benefit of all holders of
Junior Asset Secured Obligations Equally and Ratably;

(b) the New Representative and each holder of Obligations in respect of the
Series of Junior Asset Secured Debt for which the undersigned is acting as
Junior Asset Lien Representative are bound by the provisions of this Agreement,
including the provisions relating to the ranking of Junior Asset Liens and the
order of application of Proceeds from the enforcement of Junior Asset Liens; and

(c) the Collateral Trustee shall perform its obligations under the Collateral
Trust Agreement and the other Security Documents.

EXHIBIT B



--------------------------------------------------------------------------------

3. Governing Law and Miscellaneous Provisions. The provisions of Article 7 of
the Collateral Trust Agreement will apply with like effect to this Collateral
Trust Joinder.

[Signature page follows]

EXHIBIT B



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Collateral Trust Joinder to
be executed by its officer or representative as of                     , 20    .

 

[INSERT NAME OF THE NEW REPRESENTATIVE] By:  

 

Name:  

 

Title:  

 

The Collateral Trustee hereby acknowledges receipt of this Collateral Trust
Joinder and agrees to act as Collateral Trustee for the New Representative and
the holders of the Obligations represented thereby:

 

The Bank of New York Mellon Trust Company,     N.A., as Collateral Trustee By:  

 

Name:  

 

Title:  

 

 

S-1



--------------------------------------------------------------------------------

EXHIBIT C

to Collateral Trust Agreement

[FORM OF]

COLLATERAL TRUST JOINDER – ADDITIONAL PLEDGOR

Reference is made to the Collateral Trust Agreement dated as of March 3, 2009
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Trust Agreement”) among Tenet
Healthcare Corporation, a Nevada corporation (the “Company”), the other Pledgors
from time to time party thereto, The Bank of New York Mellon Trust Company,
N.A., as Trustee under the Indenture (as defined therein), the other Secured
Debt Representatives from time to time party thereto and The Bank of New York
Mellon Trust Company, N.A., as Collateral Trustee. Capitalized terms used but
not otherwise defined herein shall have the meaning set forth in the Collateral
Trust Agreement. This Collateral Trust Joinder is being executed and delivered
pursuant to Section 7.20 of the Collateral Trust Agreement.

1. Joinder. The undersigned,                                         , a
                    , hereby agrees to become party as a Pledgor under the
Collateral Trust Agreement for all purposes thereof on the terms set forth
therein, and to be bound by the terms of the Collateral Trust Agreement as fully
as if the undersigned had executed and delivered the Collateral Trust Agreement
as of the date thereof. This Collateral Trust Joinder is being executed and
delivered pursuant to the undersigned’s obligations under [a Stock Secured Debt
Document] [and] [an Asset Secured Debt Document].

2. Governing Law and Miscellaneous Provisions. The provisions of Article 7 of
the Collateral Trust Agreement will apply with like effect to this Collateral
Trust Joinder.

[Signature page follows]

EXHIBIT C



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, [each of] the undersigned has caused this Collateral Trust
Joinder to be executed by its officer or representative as of
                    , 20    .

 

[                                       
                                          ] By:  

 

Name:  

 

Title:  

 

The Collateral Trustee hereby acknowledges receipt of this Collateral Trust
Joinder and agrees to act as Collateral Trustee with respect to the Collateral
pledged by the new Pledgor:

 

The Bank of New York Mellon Trust Company, N.A., as Collateral Trustee

By:  

 

Name:  

 

Title:  

 

 

S-1